Name: Commission Implementing Decision (EU) 2016/2367 of 21 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2016) 8977) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  economic geography;  agricultural policy
 Date Published: 2016-12-22

 22.12.2016 EN Official Journal of the European Union L 350/42 COMMISSION IMPLEMENTING DECISION (EU) 2016/2367 of 21 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2016) 8977) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/2122 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings in Denmark, Germany, Hungary, the Netherlands, Austria and Sweden (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2016/2122 provides that the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2016/2122 also provides that the measures to be applied in those protection and surveillance zones are to be maintained until at least the dates specified the Annex thereto. Those dates take account of required duration of the measures to be applied in protection and surveillance zones in accordance with Directive 2005/94/EC. (3) Following further outbreaks of avian influenza of subtype H5N8 in the Union, namely in Germany, France, Hungary, the Netherlands and Poland, the Annex to Implementing Decision (EU) 2016/2122 was amended by Commission Implementing Decisions (EU) 2016/2219 (5) and (EU) 2016/2279 (6) in order to amend the areas listed in the Annex to Implementing Decision (EU) 2016/2122 to take account of developments in the epidemiological situation in the Union and the establishment of new protection and surveillance zones by the competent authorities of those Member States, in accordance with Directive 2005/94/EC. (4) Since the date of the amendments made to Implementing Decision (EU) 2016/2122 by Implementing Decision (EU) 2016/2279, Germany, France, Hungary, the Netherlands and Poland have notified the Commission of further outbreaks of avian influenza of subtype H5N8 in holdings outside the areas currently listed in the Annex to Implementing Decision (EU) 2016/2122 where poultry or other captive birds are kept and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. (5) In addition, Bulgaria and the United Kingdom have now notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings on their territory where poultry or other captive birds are kept and they have also taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. Those two Member States are not currently listed in the Annex to Implementing Decision (EU) 2016/2122. (6) In all cases, the Commission has examined the measures taken by the Bulgaria, Germany, France, Hungary, the Netherlands, Poland and the United Kingdom in accordance with Directive 2005/94/EC and has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Germany, France, Hungary, the Netherlands and Poland, changes made to the protection and surveillance zones established in those Member States, in accordance with Directive 2005/94/EC, to take account of developments in the epidemiological situation. Therefore, the areas currently listed for those Member States in the Annex to Implementing Decision (EU) 2016/2122 should be amended. (8) In addition, it is also necessary to rapidly describe at Union level, in collaboration with Bulgaria and the United Kingdom, the protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2016/2122 should therefore be further amended in order to include the areas established in Bulgaria and in the United Kingdom as protection and surveillance zones in accordance with that Directive. (9) Accordingly, the Annex to Implementing Decision (EU) 2016/2122 should be amended to update regionalisation at Union level to include changes to the protection and surveillance zones and the duration of the restrictions applicable therein. (10) Implementing Decision (EU) 2016/2122 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2016/2122 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 329, 3.12.2016, p. 75). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2016/2219 of 8 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 334, 9.12.2016, p. 52). (6) Commission Implementing Decision (EU) 2016/2279 of 15 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 342, 16.12.2016, p. 71). ANNEX The Annex to Implementing Decision (EU) 2016/2122 is amended as follows: (1) Part A is amended as follows: (a) the following entry for Bulgaria is inserted before the entry for Denmark: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC VIDIN Municipality of Vidin:  Vidin  Novoseltzi 7.1.2017 Municipality of Novo selo:  Novo selo 7.1.2017 VRAZA Municipality of Vratza:  Dabnika 9.1.2017 PLOVDIV Municipality of Maritza:  Manole  Manoslkoe Konare 9.1.2017 (b) the entries for Germany, France, Hungary and the Netherlands are replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC SACHSEN-ANHALT Landkreis Jerichower Land In der Gemeinde Burg der Ortsteil  Detershagen 13.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ser die Ortsteile  MÃ ¶ser Stadt  Hohenwarthe  Schermen  Pietzpuhl  Lostau  KÃ ¶rbelitz 13.1.2017 HESSEN Hochtaunuskreis  Die Stadt KÃ ¶nigstein  In der Stadt Kronberg die Gemarkungen Kronberg, SchÃ ¶nberg und der nordwestlich der Bebauungsgrenze gelegene Teil der Gemarkung OberhÃ ¶chstadt 23.12.2016 Main-Taunus-Kreis  In der Stadt Bad Soden die Gemarkungen Altenhain und Neuenhain  das nordwestlich der LandesstraÃ e 3015 gelegene Gebiet der Stadt Schwalbach am Taunus 23.12.2016 NIEDERSACHSEN Landkreis Vechta Ausgehend von der Kreisgrenze OsnabrÃ ¼ck, entlang des Osterdammer Bergbaches; bis zur StraÃ e ZuschlÃ ¤ge; In nÃ ¶rdlicher Richtung Moorweg; Vom Moorweg westliche Richtung zur StraÃ e Im Pfeil; Von der StraÃ e Im Pfeil in nÃ ¶rdlicher Richtung bis zu der StraÃ e Auf den Kuhlen; Weiter bis zur TeichstraÃ e; In nÃ ¶rdlicher Richtung bis zur Dammer StraÃ e; Die Dammer StraÃ e in Ã ¶stlicher Richtung bis zur StraÃ e Stiege; Die StraÃ e Stiege in nÃ ¶rdlicher Richtung bis zur Lembrucher StraÃ e; Die Lembrucher StraÃ e in westlicher Richtung bis zur Abfahrt StraÃ e Bokern; Der StraÃ e Bokern entlang in nordÃ ¶stlicher Richtung bis zur Abfahrt Bergfeine; Der StraÃ e Bergfeine folgend bis zur StraÃ e KlÃ ¼nenberg; Der StraÃ e KlÃ ¼nenberg in Ã ¶stlicher Richtung bis zur ersten Abfahrt rechts; Der StraÃ e KlÃ ¼nenberg in sÃ ¼dlicher Richtung bis zum Von-Galen-Weg; Den Von-Galen-Weg in Ã ¶stlicher Richtung bis zur KirchstraÃ e; Die KirchstraÃ e in sÃ ¼dlicher Richtung bis zur StraÃ e WiehenkÃ ¤mpen; Der StraÃ e WiehenkÃ ¤mpen in Ã ¶stlicher Richtung bis zur StraÃ e Heemke; Der StraÃ e Heemke in Ã ¶stlicher Richtung entlang des Riederwalles bis zum Randkanal; Dem Randkanal folgend in Ã ¶stlicher Richtung bis zur Kreisgrenze Diepholz; Der Kreisgrenze (Hunte) in sÃ ¼dwestlicher Richtung folgend bis zum DÃ ¼mmersee; Der Kreisgrenze um dem DÃ ¼mmersee folgend bis zum Osterdammer Bergbach 6.1.2017 Landkreis Diepholz Der im Landkreis Diepholz liegende Teil des Sperrbezirks wird westlich begrenzt durch die Landkreisgrenze des Landkreises Vechta und nÃ ¶rdlich, sÃ ¼dlich und Ã ¶stlich durch das Ufer des DÃ ¼mmer Sees 6.1.2017 Landkreis OsnabrÃ ¼ck Gemeinde Bohmte mit dem nÃ ¶rdlichen Teilgebiet, das begrenzt ist durch: Beginn nÃ ¶rdliche Kreisgrenze am Schnittpunkt Randkanal, der Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur Kreuzung Fluss Hunte und Randkanal, dem Randkanal in nÃ ¶rdlicher Richtung folgend bis zum zweiten Zulauf des Hunter-Randgrabens, dem Hunter-Randgraben in westlicher Richtung folgend bis zur K422 (Fischerstatt), dem Graben in nordwestlicher Richtung folgend bis zur EinmÃ ¼ndung in den Borringhauser Graben, dem Borringhauser Graben in nÃ ¶rdlicher Richtung folgend bis zum Kreisgrenzgraben 6.1.2017 NORDRHEIN-WESTFALEN Landkreis Soest Breienweg (Schmerlecke) in nÃ ¶rdlicher Richtung bis Aahweg, Aahweg bis K49, K49 in Ã ¶stlicher Richtung bis Hahnebrink, Hahnebrink bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis B55, B55 in sÃ ¼dlicher Richtung bis zur BrÃ ¼cke am VÃ ¶llinghauser Weg, VÃ ¶llinghauser Weg in Ã ¶stlicher Richtung bis BahnhofstraÃ e, BahnhofstraÃ e in sÃ ¼dlicher Richtung bis HÃ ¶he A44, den Eisenbahngleisen folgend in sÃ ¼dlicher Richtung bis Mellricher StraÃ e (AnrÃ ¶chte), Mellricher StraÃ e in westlicher Richtung bis AnrÃ ¶chter StraÃ e/K23, K23/AnrÃ ¶chter StraÃ e bis MittelstraÃ e, MittelstraÃ e bis SchÃ ¼tzenstraÃ e, SchÃ ¼tzenstraÃ e in westlicher Richtung bis DorfstraÃ e, DorfstraÃ e bis Soestweg, Soestweg in westlicher Richtung bis Zum Kirchenholz, Zum Kirchenholz in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e/L747 in westlicher Richtung bis zur Gemeindegrenze/Neuengeseker Warte, Gemeindegrenze von AnrÃ ¶chte in nÃ ¶rdlicher Richtung bis Gemeindegrenze Erwitte, Gemeindegrenze Erwitte in nord-westlicher Richtung bis Seringhauser StraÃ e, Seringhauser StraÃ e 100 m in Ã ¶stlicher Richtung bis Feldweg, Feldweg in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis Breienweg (Schmerlecke) 8.1.2017 Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les municipalitÃ ©s suivantes dans les dÃ ©partements du Tarn, du Tarn-et-Garonne et de l'Aveyron (foyers ALMAYRAC et LACAPELLE): SAINT-BENOIT-DE-CARMAUX TREVIEN SAINT-MARCEL-CAMPES ALMAYRAC COMBEFA MOUZIEYS-PANENS SAINT-MARTIN-LAGUEPIE CORDES-SUR-CIEL VIRAC SALLES LACAPELLE-SEGALAR CARMAUX BOURNAZEL SAINTE-GEMME MONESTIES LABASTIDE-GABAUSSE LE SEGUR LAGUEPIE LAPARROUQUIAL 9.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques et des Hautes PyrÃ ©nÃ ©es (foyer IBOS): GER IBOS 5.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques (foyer ESPOEY): LUCGARIER GOMER HOURS ESPOEY LIVRON BARZUN 11.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Lot-et-Garonne (foyer MONBAHUS): MONBAHUS MONVIEL SEGALAS 9.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers (foyer de Mansenpuy): SEREMPUY MANSENPUY SAINT-ANTONIN 9.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers et des Landes: LAURAET BEAUMONT MOUCHAN MONLEZUN SAINT-JUSTIN RICOURT PALLANNE EAUZE CRAVENCERES NOGARO AVERON-BERGELLE ESPAS SAINTE-CHRISTIE-D'ARMAGNAC SEAILLES CAUPENNE-D'ARMAGNAC SALLES-D'ARMAGNAC EUGENIE-LES-BAINS CLASSUN SAINT-LOUBOUER BAHUS-SOUBIRAN PROJAN AURENSAN LANNUX SEGOS SARRON SAINT-AGNET LATRILLE LE VIGNAU CAZERES-SUR-L'ARDOUR LUSSAGNET 9.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement des Landes (foyer Laujuzan): MORMES LAUJUZAN MONLEZUN-D'ARMAGNAC 11.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers Landes (foyer MAULEON-D'ARMAGNAC): MAULEON D'ARMAGNAC ESTANG CASTEX-D'ARMAGNAC 11.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement de l'Aveyron (foyer Tayrac): CASTELMARY LA SALVETAT-PEYRALES TAYRAC 5.1.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 2.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi, KecskemÃ ©ti Ã ©s Kiskunmajsai jÃ ¡rÃ ¡sÃ ¡nak az N46.682422 Ã ©s az E19.638406, az N46.685278 Ã ©s az E19.64, valamint az N46.689837 Ã ©s az E19.674396 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak telepÃ ¼lÃ ©s teljes belterÃ ¼lete 23.12.2016 BÃ ¡cs-Kiskun megye Kiskunhalasi jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, valamint az N46.244069 Ã ©s az E19.555064 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes belterÃ ¼lete 5.1.2017 CsongrÃ ¡d megye MÃ ³rahalom jÃ ¡rÃ ¡sÃ ¡nak az N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, vaalmint az N46.342783 Ã ©s az E19.802446 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 30.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.665317 Ã ©s az E19.805388, az N46.794889 Ã ©s az E19.817377, az N46.774805 Ã ©s az E19.795087, valamint az N46.762825 Ã ©s az E19.857375 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 31.12.2016 BÃ ©kÃ ©s megye Sarkadi jÃ ¡rÃ ¡sÃ ¡nak az N46.951822 Ã ©s az E21.603480 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 23.12.2016 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 24.12.2016 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi Ã ©s BÃ ©kÃ ©csabai jÃ ¡rÃ ¡sÃ ¡nak az N46.599129 Ã ©s az E21.02752, az N46.595641 Ã ©s az E21.028533, az N46.54682222 Ã ©s az E20.8927, valamint az N46.654794 Ã ©s az E20.948188 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint SzabadkÃ ­gyÃ ³s Ã ©s MedgyesbodzÃ ¡s-GÃ ¡bortelep telepÃ ¼lÃ ©sek teljes belterÃ ¼lete 27.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye Kisteleki jÃ ¡rÃ ¡sÃ ¡nak az N46.544052 Ã ©s az E19.968252, valamint az N46.485451 Ã ©s az E20.027345 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 28.12.2016 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak az N46.306591 Ã ©s az E20.268039 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 27.12.2016 BÃ ©kÃ ©s megye GyomaendrÃ di jÃ ¡rÃ ¡sÃ ¡nak az N46.992986 Ã ©s az E20.888836 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 31.12.2016 BÃ ©kÃ ©s megye OroshÃ ¡zi jÃ ¡rÃ ¡sÃ ¡nak az N46.5953 Ã ©s az E20.62686 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint OroshÃ ¡za-Szentetornya telepÃ ¼lÃ ©s belterÃ ¼lete, valamint OroshÃ ¡za-RÃ ¡kÃ ³czitelep Ã ©s OroshÃ ¡za-GyopÃ ¡rosfÃ ¼rdÃ  telepÃ ¼lÃ ©sek belterÃ ¼letÃ ©nek a 4406-os Ã ©s a 47-es utaktÃ ³l Ã ©szakra Ã ©s nyugatra esÃ  belterÃ ¼lete 2.1.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak az N46.853433 Ã ©s az E20.139858 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 2.1.2017 CsongrÃ ¡d megye Szegedi jÃ ¡rÃ ¡sÃ ¡nak az N46.151747 Ã ©s az E20.290045 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 5.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.931868 Ã ©s az E19.519266GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 8.1.2017 HajdÃ º-Bihar megye HajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi jÃ ¡rÃ ¡sÃ ¡nak az N47.754332 Ã ©s az E21.338786 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©sze 13.1.2017 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Biddinghuizen II  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olsterweg.  Olsterweg volgen in zuidwestelijke richting tot aan Olderbroekerweg N709  Olderbroekerweg N709 volgen in zuidoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Strandgaperweg  Strandgaperweg volgen in noodwestelijke vervolgens in oostelijke richting en vervolgens weer in noordwestelijke richting tot aan Mosseltocht  Van Mosseltocht in noordwestelijke richting over betonpad tot aan Mosselweg  Mosselweg overstekend via betonpad tot aan Kokkeltocht  Van Kokkeltocht in noordwestelijke richting via betonpad tot aan Kokkelweg  Van Kokkelweg via betonpad in noodwestelijke richting tot aan Hoge vaart (water)  Hoge Vaart volgen in noordoostelijke richting tot aan Swifterweg (N710) 22.12.2016 Biddinghuizen III  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olstertocht  Olstertocht volgen in noordoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg  Oldebroekerweg volgen in noordwestelijke richting tot aan Baan  Baan volgen in westelijke richting overgaand in Swifterweg (N710)  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (Water) 23.12.2016 Abbega  Vanaf de kruising van de N359 en de A7, de A7 volgen in oostelijke richting tot aan de Hottingawei  De Hottingawei volgen in noordelijke richting tot aan de Ingenawei  De Ingenawei volgen in oostzuidelijke richting tot aan de Monumentwei  De Monumentwei volgen in zuidelijke richting tot aan de A7  De A7 volgen in oostzuidelijke richting overgaand in zuidelijke richting tot aan de Alde Himdyk  De Alde Himdyk volgen in westelijke richting overgaand in Skerdyk volgen in zuidwestelijke richting overgaand in Parallelwei tot aan de De Cingel  De De Cingel volgen in zuidelijke richting tot aan de Zuidwesthoekweg  De Zuidwesthoekweg volgen in westelijke richting overgaand in Nijesyl in zuidelijke richting tot aan de Alde Skatting  De Alde Skatting volgen in zuidelijke richting tot aan de Lytshuzen  De Lytshuzen vogen in westelijke richting overgaand in noordelijke richting overgaand in de Rigedyk overgaand in de Hagenadyk tot aan de Breksdyk  De Breksdyk volgen in noordelijke richting overgaand in de Stasjonsleane tot aan de Spoorlijn Sneek-Stavoren  De Spoorlijn Sneek-Stavoren volgen in westelijke richting tot aan de De Ry.  De De Ryp volgen in noordelijke richting overgaand in de Rijpsterweg overgaand in de Doarpswei tot aan de Mardyk  De Mardyk volgen in westelijke richting tot aan het water Opfeart  Het water Opfeart volgen in noordelijke richting tot aan de Arkumerlaan  De Arkumerlaan volgen in noordoostelijke richting overgaand in Arkum tot aan de Hemdijk  De Hemdijk volgen in westnoordelijke richting tot aan de Waltaweg  De Waltaweg volgen in noordelijke richting tot aan de Singel  De Singel volgen in westelijke richting tot aan de N359  De N359 volgen in noordelijke richting tot aan de A7 4.1.2017 Hiaure  Vanaf splitsing Hantumerweg  Seepmaweg de Seepmaweg volgen in westelijke richting, overgaand in de Langeweg  De Langeweg volgen tot aan de Nesserweg  De Nesserweg volgen in westelijke richting, overgaand in de Dongeraweg  De Dongeraweg volgen tot aan de Bollingwier  De Bollingwier volgen in zuidelijke richting tot aan de Bartensweg  De Bartensweg volgen in zuidelijke richting tot aan de Grytmansweg  De Grytmansweg volgen in zuidelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidelijke richting tot aan de waterloop (Jellegat)  De waterloop (Jellegat) volgen in zuidelijke richting tot aan de Lauwersseeweg  De Lauwersseeweg (N361) volgen in zuidwestelijke richting tot aan de Rondweg West  De Rondweg West volgen in noordelijke richting tot aan de Birdaarderstraatweg  De Birdaarderstraatweg volgen in westelijke richting tot aan de Klaarkampsterweg  De Klaarkampsterweg volgen in noordelijke richting tot aan de Tange  De Tange volgen in noordoostelijke richting tot aan de Buorren  De Buorren volgen in noordelijke richting tot aan de Van Kleffensweg  De Van Kleffensweg volgen in westelijke richting tot de watergang (Raardervaart)  De watergang (Raardervaart) overgaand in Holwertervaart volgen in noordwestelijke richting tot aan de Heilige weg  De Heilige weg volgen in noordoostelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidoostelijke richting tot aan de Poeleweg  De Poeleweg volgen in noordelijke richting overgaand in de Lania  De Lania volgen tot de kruising van de Holleweg  Fetseweg  Vanaf de kruising van de Holleweg  Fetseweg de watergang volgen in noordoostelijke  noordelijke richting tot aan de splitsing van de Hantumerweg  Ternaarderweg  De Hantumerweg volgen in noordelijke richting tot aan de splitsing van de Hantumerweg  Seepmaweg 9.1.2017 Kamperveen  Vanaf de kruising van de N307 en de Buitendijksweg, de Buitendijksweg volgend in zuidelijke richting tot aan de Cellesbroeksweg  De Cellesbroeksweg volgend in oostelijke richting tot aan de Zwartendijk  De Zwartendijk volgend in zuidelijke richting tot aan de Slaper  De Slaper volgend in noordoostelijke richting tot aan de Meester J.L.M. Niersallee  De Meester J.L.M. Niersallee volgend in noordoostelijke richting tot aan de N763  De N763 volgend in zuidelijke richting tot aan de N308  De N308 volgend in westelijke richting tot aan de Polweg  De Polweg volgend in noordelijke richting tot aan de Oosterbroekweg  De Oosterbroekweg volgend in westelijke richting tot aan de Oosterseweg  De Oosterseweg volgend in noordelijke richting tot aan de Zwarteweg  De Zwarteweg volgend in westelijke richting overgaan in de Oostendorperstraatweg tot aan de Weeren  De Weeren volgend in westelijke richting tot aan de Oostelijke Rondweg  De Oostelijke Rondweg volgend in noordelijke richting tot aan de Wijkerwoldweg  De Wijkerwoldweg volgend in noordelijke richting overgaand in westelijke richting tot aan het Drontermeer  Het Drontermeer volgend in noordelijke richting tot aan de N307  De N307 volgend in oostelijke richting tot aan de Buitendijkseweg 8.1.2017 (c) the entry for Poland is replaced by the following: Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: W mieÃ cie GorzÃ ³w Wielkopolski poczynajÃ c od strony pÃ ³Ã nocnej biegnie ulicÃ WylotowÃ , od skrzyÃ ¼owania z ulicÃ SkrajnÃ , w kierunku poÃ udniowo  wschodnim, aÃ ¼ do skrzyÃ ¼owania ulic: Wylotowa, Ã wietlana i Borkowska. W tym miejscu nastÃpuje zaÃ amanie granicy w kierunku poÃ udniowym, wzdÃ uÃ ¼ ul. KoÃ cielnej do skrzyÃ ¼owania z ulicÃ KwiatowÃ . W tym miejscu nastÃpuje zmiana przebiegu granicy na kierunku wschodnim, do skraju lasu. NastÃpnie wzdÃ uÃ ¼ skraju lasu do ulicy MigdaÃ owej. Z punktu na skraju lasu przy ul. MigdaÃ owej granica, przecinajÃ c las, biegnie do skrzyÃ ¼owania drÃ ³g leÃ nych, przy poÃ udniowym skraju lasu. Dalej, wzdÃ uÃ ¼ granicy lasu, w kierunku poÃ udniowo-wschodnim, do poczÃ tku ulicy Gajowej, gdzie nastÃpuje zaÃ amanie w kierunku poÃ udniowo-zachodnim, do skrzyÃ ¼owania ulicy Ã ubinowej z drogÃ polnÃ . Dalszy przebieg: w kierunku poÃ udniowym, do ulicy Gorzowskiej, a nastÃpnie do skrzyÃ ¼owania ulicy Gorzowskiej z ulicÃ ChabrowÃ . NastÃpnie granica wzdÃ uÃ ¼ ul. Chabrowej biegnie do jej skrzyÃ ¼owania z ul. SÃ onecznikowÃ , w pobliÃ ¼u torÃ ³w kolejowych. Dalszy przebieg granicy: wzdÃ uÃ ¼ Ã ciany lasu, w kierunku zachodnim. Na skraju lasu, przy ul. SÃ onecznikowej granica zaÃ amuje siÃ w kierunku poÃ udniowym, do ul. Tulipanowej. Kolejnym punktem zaÃ amania granicy jest naroÃ ¼nik obszaru leÃ nego, znajdujÃ cego siÃ pomiÃdzy ulicÃ TulipanowÃ , a drogÃ szybkiego ruchu S3. Po przeciÃciu drogi S3 granica biegnie do ul. Kwiatu paproci, w kierunku poÃ udniowo-zachodnim. NastÃpnie drogÃ leÃ nÃ bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Kwiatu paproci granica dochodzi do dojazdu poÃ ¼arowego nr 11, gdzie skrÃca w kierunku zachodnim i poprzez ul. BrzozowieckÃ dochodzi do naroÃ ¼nika obszaru leÃ nego. Dalszy przebieg granicy jest po skraju lasu, w kierunku zachodnim. Po przeciÃciu ul. Jeziornej granicy obszaru, caÃ y czas biegnÃ c wzdÃ uÃ ¼ Ã ciany lasu, granica przecina kanaÃ   Jezioro Glinik  miejscowoÃ Ã  Glinik. Dalszy przebieg granicy w kierunku zachodnim wzdÃ uÃ ¼ Ã ciany lasu aÃ ¼ do skrzyÃ ¼owania ul. Lipowej z drogÃ leÃ nÃ prowadzÃ cÃ do jeziora Glinik. NastÃpnie granica obszaru biegnie wzdÃ uÃ ¼ ul. Lipowej, w kierunku poÃ udniowozachodnim, aÃ ¼ do przeciÃcia z duktem leÃ nym, gdzie skrÃca w kierunku pÃ ³Ã nocnym i najpierw duktem leÃ nym, a nastÃpnie drogÃ polnÃ , dochodzi do ul. DziersÃ awickiej. Dalszy przebieg wzdÃ uÃ ¼ ulicy DziersÃ awickiej, w kierunku pÃ ³Ã nocno-zachodnim, do przeciÃcia linii wysokiego napiÃcia, z ulicÃ KolonijnÃ w miejscowoÃ ci BiaÃ obÃ ocie. W tym miejscu granica obszaru biegnie wzdÃ uÃ ¼ linii wysokiego napiÃcia w kierunku pÃ ³Ã nocnowschodnim. Po przeciÃciu kanaÃ u Bema granica obszaru biegnie w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ wschodniej granicy lasu, do skrzyÃ ¼owania ul. Tajemniczej z ul. PrzyjaznÃ . NastÃpnie skrÃca w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ ul. Przyjaznej do granicy miasta Gorzowa, leÃ ¼Ã cej na skrzyÃ ¼owaniu ul. Przyjazna, Bratnia, Dobra, SulÃciÃ ska. Dalszy przebieg granicy obszaru nr 1 jest w kierunku pÃ ³Ã nocno-wschodnim, wzdÃ uÃ ¼ granicy miasta Gorzowa, a nastÃpnie wzdÃ uÃ ¼ pozostaÃ oÃ ci linii kolejowej, do przeciÃcia z drogÃ szybkiego ruchu S3. NastÃpnie granica obszaru przecina liniÃ kolejowÃ , ul. PoznaÃ skÃ , przy skrzyÃ ¼owaniu z ulicÃ ks. Leona Bindera, i zmierza w kierunku pÃ ³Ã nocno  wschodnim, do skrzyÃ ¼owania ul. ZiemiaÃ skiej z GospodarskÃ . Dalszy przebieg w kierunku pÃ ³Ã nocno-wschodnim wzdÃ uÃ ¼ ul. Gospodarskiej. Po przeciÃciu ul. StraÃ ¼ackiej granica obszaru biegnie do skrzyÃ ¼owania ul. Wylotowej i Skrajnej, w ktÃ ³rym to miejscu rozpoczÃto opis granicy obszaru zapowietrzonego 25.12.2016 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie) 5.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej czÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis 9.1.2017 W wojewÃ ³dztwie podkarpackim: Obszar obejmujÃ cy miejscowoÃ ci: Wapowce, Ã Ãtownia i BeÃ win w gminie PrzemyÃ l oraz Tarnawce w gminie Krasiczyn. Obszar ograniczony: Od strony pÃ ³Ã nocnej wzdÃ uÃ ¼ granicy pÃ ³Ã nocnej miejscowoÃ ci BeÃ win obejmujÃ c tÃ miejscowoÃ Ã , dalej linia obszaru biegnie w kierunku pÃ ³Ã nocnym do granicy lasu i 0,5 km w gÃ Ã b lasu. W tym miejscu zmiana przebiegu granicy w stronÃ wschodniÃ i dalej terenem leÃ nym do miejscowoÃ ci Ã Ãtownia, obejmujÃ c tÃ miejscowoÃ Ã  dalej w kierunku poÃ udniowym do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 884 i dalej przez rzekÃ San, nastÃpnie wzdÃ uÃ ¼ jej zachodniego brzegu do miejscowoÃ ci Tarnawce obejmujÃ c od strony poÃ udniowej tÃ miejscowoÃ Ã  i dalej linia obszaru przebiega w kierunku zachodnim w stronÃ rzeki San, przekracza jÃ poniÃ ¼ej zakola rzeki biegnÃ c dalej wzdÃ uÃ ¼ poÃ udniowego jej brzegu w kierunku pÃ ³Ã nocno-zachodnim aÃ ¼ do drogi wojewÃ ³dzkiej nr 884 omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Korytniki. Dalej w kierunku pÃ ³Ã nocno zachodnim zmieniajÃ c kierunek na pÃ ³Ã nocny litym terenem leÃ nym w kierunku skraju lasu omijajÃ c od zachodniej strony GÃ ³rÃ KarczmarowÃ zmieniajÃ c kierunek na pÃ ³Ã nocno wschodni i biegnie nadal przez obszar leÃ ny do granicy lasu wyznaczonej przez drogÃ utwardzonÃ Ã ÃtowiankÃ. W tym miejscu zmienia kierunek i biegnie na poÃ udnie skrajem lasu wzdÃ uÃ ¼ drogi utwardzonej Ã Ãtowianka do miejscowoÃ ci BeÃ win skÃ d zaczÃto opis 10.1.2017 (d) the following entry for the United Kingdom is inserted after the entry for Sweden: Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Area comprising: Those parts of Lincolnshire Country (ADNS code 00153) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.4292 and E0.0603 9.1.2017 (2) Part B is amended as follows: (a) the following entry for Bulgaria is inserted before the entry for Denmark: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC VIDIN Municipality of Vidin:  Dunavtzi  Bukovetz  Bela Rada  Ruptzi  Inovo  Pokrayna  Kutovo  Mayor Uzunovo  Dinkovitza  General Marinovo  Slana Bara  Kapitanovtzi  Akatzievo  Antimovo  Tarnyane  Mayor Uzunovo 16.12017 Municipality of Bergovo:  Vrav  Kudelim  Gamzovo  Tiyanovtzi 16.1.2017 Municipality of Novo selo:  Florentin  Yasen  Negovanovtzi  Vinarovo 16.1.2017 Municipality of Vidin:  Vidin  Novoseltzi 8.1.2017 to 16.1.2017 Municipality of Novo selo:  Novo selo 8.1.2017 to 16.1.2017 VRATZA Municipality of Vratza:  Beli izvor  Nefela  Vlasatitza  Lilyatche  Tchiren  Kostelevo  Veseletz  Zgorigrad  Vratza 18.1.2017 Municipality of Vratza:  Dabnika 10.1.2017 to 18.1.2017 PLOVDIV Municipality of Maritza:  Trilistnik  Rogosh  Skutare  Yasno pole 18.1.2017 Municipality of Sadovo:  Sadovo  Cheshnegirovo 18.1.2017 Municipality of Rakovski:  Stryama  Belozem  Chalakovi  Shishmantzi  Rakovski  Tchekeritza 18.1.2017 Municipality of Maritza:  Manole  Manoslkoe Konare 10.1.2017 to 18.1.2017 (b) the entries for Germany, France, Hungary and the Netherlands are replaced by the following: Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC MECKLENBURG-VORPOMMERN Landkreis Rostock Die Gemeinde Kirch Mulsow gesamt 30.12.2016 Landkreis Rostock In der Gemeinde JÃ ¼rgenshagen die Ortsteile  Klein Sein  Moltenow  Klein Gnemern  Ulrikenhof 30.12.2016 Landkreis Rostock In der Gemeinde Bernitt die Ortsteile  Glambeck  Jabelitz  GÃ ¶llin  KÃ ¤terhagen  Neu KÃ ¤terhagen  Hermannshagen 30.12.2016 Landkreis Rostock In der Gemeinde Cariner Land der Ortsteil  Klein Mulsow 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Jesendorf die Ortsteile  BÃ ¼schow  Neperstorf 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Warin die Ortsteile  Allwardtshof  Mankmoos  Neu Pennewitt  Pennewitt 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Benz die Ortsteile  Benz  Gamehl  Goldebee  Kalsow  Warkstorf 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde LÃ ¼bow der Ortsteil  Levetzow 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Hornstorf die Ortsteile  Hornstorf  Kritzow  Rohlstorf  RÃ ¼ggow 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Neuburg die Ortsteile  HagebÃ ¶k  Ilow  Kartlow  Lischow  Madsow  Nantrow  Neu Farpen  Neu Nantrow  Neuburg  Neuendorf  Steinhausen  Tatow  Vogelsang  Zarnekow 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Neukloster die Ortsteile  Neukloster  RÃ ¼gkamp  Ravensruh  Sellin 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde LÃ ¼bberstorf die Ortsteile  LÃ ¼bberstorf  LÃ ¼dersdorf  NeumÃ ¼hle 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Glasin die Ortsteile  Babst  Glasin  GroÃ  Tessin  Poischendorf  StrameuÃ   Warnkenhagen 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Passe die Ortsteile  Alt Poorstorf  Goldberg  HÃ ¶ltingsdorf  Neu Poorstorf  Passee  TÃ ¼zen 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde ZÃ ¼sow die Ortsteile  BÃ ¤belin  Teplitz  Wakendorf 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Neukloster die Ortsteile  Neuhof  Nevern  Neukloster (davon nur betroffen die StraÃ en FeldstraÃ e beginnend ab Einfahrt BlumenstraÃ e Richtung Neuhof, BlumenstraÃ e, HopfenbachstraÃ e, Wiesenweg, Hechtskuhl, GÃ ¤nsekuhl, Pernieker StraÃ e in Richtung Perniek ab Ausfahrt HopfenbachstraÃ e) 22.12.2016 to 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde Glasin die Ortsteile  Perniek  Pinnowhof 22.12.2016 to 30.12.2016 Landkreis Nordwestmecklenburg In der Gemeinde ZÃ ¼sow die Ortsteile  ZÃ ¼sow  Tollow 22.12.2016 to 30.12.2016 Landkreis Vorpommern-Greifswald In der Stadt Torgelow der Ortsteil  Torgelow-HollÃ ¤nderei 26.12.2016 Landkreis Vorpommern-Greifswald In der Stadt Eggesin mit dem Ortsteil  Hoppenwalde sowie den Wohnsiedlungen  Eggesiner Teerofen  Gumnitz (Gumnitz Holl und Klein Gumnitz)  Karpin 26.12.2016 Landkreis Vorpommern-Greifswald In der Stadt UeckermÃ ¼nde die Ortsteile  Bellin  Berndshof 26.12.2016 Landkreis Vorpommern-Greifswald Gemeinde MÃ ¶nkebude 26.12.2016 Landkreis Vorpommern-Greifswald Gemeinde Leopoldshagen 26.12.2016 Landkreis Vorpommern-Greifswald Gemeinde Meiersberg 26.12.2016 Landkreis Vorpommern-Greifswald In der Gemeinde Liepgarten die Ortsteile  JÃ ¤dkemÃ ¼hl  Starkenloch 26.12.2016 Landkreis Vorpommern-Greifswald In der Gemeinde Luckow die Ortsteile  Luckow  Christiansberg 26.12.2016 Landkreis Vorpommern-Greifswald Gemeinde Vogelsang-Warsin 26.12.2016 Landkreis Vorpommern-Greifswald In der Gemeinde LÃ ¼bs die Ortsteile  LÃ ¼bs  Annenhof  Millnitz 26.12.2016 Landkreis Vorpommern-Greifswald In der Gemeinde Ferdinandshof die Ortsteile  Blumenthal  Louisenhof  Sprengersfelde 26.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Hansestadt Stralsund die Stadtteile  Voigdehagen  Andershof  Devin 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Wendorf die Ortsteile  Zitterpenningshagen  Teschenhagen 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Stadt Grimmen die Ortsteile  Hohenwarth  Stoltenhagen 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Wittenhagen die Ortsteile  Glashagen  Kakernehl  Wittenhagen  Windebrak 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Elmenhorst die Ortsteile  Bookhagen  Elmenhorst  Neu Elmenhorst 22.12.2016 Landkreis Vorpommern-RÃ ¼gen Gemeinde Zarrendorf gesamt 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde SÃ ¼derholz die Ortsteile  Willershusen  WÃ ¼st Eldena  Willerswalde  Bartmannshagen 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Sundhagen alle nicht im Sperrbezirk befindlichen Ortsteile 22.12.2016 Landkreis Vorpommern-RÃ ¼gen Gemeinde Lietzow gesamt 22.12.2016 Landkreis Vorpommern-RÃ ¼gen Stadt Sassnitz: Gemeindegebiet auÃ erhalb des Sperrbezirkes 22.12.2016 Landkreis Vorpommern-RÃ ¼gen Gemeinde Sagard gesamt 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Glowe die Ortsteile  Polchow  Bobbin  Spyker  Baldereck 22.12.2016 Landkreis Vorpommern-RÃ ¼gen Gemeinde Seebad Lohme gesamt 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Garz/RÃ ¼gen der Ortsteil  Glewitz 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Gustow die Ortsteile  Prosnitz  Sissow 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Poseritz der Ortsteil  Venzvitz 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Ostseebad Binz der Ortsteil  Prora 22.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Gneven der Ortsteil  Vorbeck 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Langen BrÃ ¼tz der Orsteil  Kritzow 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Barnin die Orte, Ortsteile und Ortslagen  Barnin  Hof Barnin 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde BÃ ¼low der Ort und Ortsteile  BÃ ¼low  Prestin  Runow 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Stadt Crivitz die Orte und Ortsteile  Augustenhof  Basthorst  Crivitz, Stadt  GÃ ¤debehn  Kladow  Muchelwitz  Bahnstrecke  Wessin  Badegow  Radepohl 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Demen der Ortsteil  Buerbeck 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Zapel der Ort und die Ortsteile  Zapel  Zapel-Hof  Zapel-Ausbau 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Friedrichsruhe die Ortsteile  Goldenbow  Ruthenbeck  Neu Ruthenbeck und Bahnhof 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde ZÃ ¶lkow der Ort und die Ortsteile  Kladrum  ZÃ ¶lkow  GroÃ  Niendorf 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Dabel der Ort und die Ortsteile  Dabel  Turloff  Dabel-Woland 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Kobrow der Ort und die Ortsteile  Dessin  Kobrow I  Kobrow II  Stieten  Wamckow  Seehof  Hof SchÃ ¶nfeld 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Stadt Sternberg die Gebiete  Obere Seen und Wendfeld  Peeschen 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Stadt BrÃ ¼el die Ortsteile  Golchen  Alt Necheln  Neu Necheln 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Kuhlen-Wendorf der Ort und die Ortsteile  GustÃ ¤vel  Holzendorf  MÃ ¼sselmow  Weberin  Wendorf 26.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Weitendorf die Orsteile  JÃ ¼lchendorf  Kaarz  SchÃ ¶nlage 26.12.2016 Landkreis Vorpommern-Greifswald Stadt UeckermÃ ¼nde 18.12.2016 to 26.12.2016 Landkreis Vorpommern-Greifswald Gemeinde Grambin 18.12.2016 to 26.12.2016 Landkreis Vorpommern-Greifswald In der Gemeinde Liepgarten der Ortsteil  Liepgarten 18.12.2016 to 26.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Sundhagen der Ortsteil  Jager 13.12.2016 to 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 11.12.2016 to 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 11.12.2016 to 22.12.2016 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 11.12.2016 to 22.12.2016 Landkreis Ludwigslust-Parchim In der Gemeinde Demen der Ort und die Ortsteile  Demen  Kobande  Venzkow 18.12.2016 to 26.12.2016 SACHSEN-ANHALT Landkreis Harz Gemeinde Ditfurt 28.12.2016 Landkreis Harz In der Stadt Quedlinburg die Ortsteile  Gersdorfer Burg  Morgenrot  MÃ ¼nchenhof  Quarmbeck 28.12.2016 Landkreis Harz In der Stadt Ballenstedt die Ortsteile  Asmusstedt  Badeborn  Opperode  Radisleben  Rieder 28.12.2016 Landkreis Harz In der Stadt Harzgerode die Ortsteile  HÃ ¤nichen  MÃ ¤gdesprung 28.12.2016 Landkreis Harz In der Gemeinde Blankenburg die Orte und Ortsteile  Timmenrode  Wienrode 28.12.2016 Landkreis Harz In der Stadt Thale die Ortsteile  Friedrichsbrunn  Neinstedt  Warnstedt  Weddersleben  Westerhausen 28.12.2016 Landkreis Harz In der Gemeinde Quedlinburg die Ortsteile  Quarmbeck  Bad Suderode  Gernrode 20.12.2016 to 29.12.2016 Landkreis Harz In der Gemeinde Ballenstedt der Ortsteil  Ortsteil Rieder 20.12.2016 to 29.12.2016 Landkreis Harz In der Gemeinde Thale die Ortsteile  Ortsteil Neinstedt  Ortsteil Stecklenberg 20.12.2016 to 29.12.2016 Landeshauptstadt Magdeburg In der Gemeinde Magdeburg die Ortsteile  Berliner Chaussee  Puppendorf  Siedlung Wiesengrund  NeugrÃ ¼neberg  Gartenkolonie Steinwiese  Herrenkrug  BrÃ ¼ckfeld  Friedensweiler 22.1.2017 Landeshauptstadt Magdeburg In der Gemeinde Magdeburg die Ortsteile  Rothensee  Eichenweiler  NeustÃ ¤dter See  Siedlung Schiffshebewerk  Barleber See  Industriehafen 22.1.2017 Landeshauptstadt Magdeburg In der Gemeinde Magdeburg der Ortsteil  Neue Neustadt 22.1.2017 Landkreis BÃ ¶rde In der Einheitsgemeinde Barleben der Ortsteil  Barleben 22.1.2017 Landkreis BÃ ¶rde In der Einheitsgemeinde Wolmirstedt die Ortsteile  Glindenberg  Rothensee Siedlung 22.1.2017 Landkreis BÃ ¶rde In der Gemeinde Loitsche-Heinrichsberg der Ortsteil  Heinrichsberg 22.1.2017 Landkreis Jerichower Land In der Gemeinde Burg die Ortsteile  Stadtgebiet Burg  GÃ ¼tter  Niegripp  Brehm  Detershagen  Reesen  Schartau 22.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ckern die Ortsteile  Stadt MÃ ¶ckern (Randzone)  Zeddenick  Stegelitz  WÃ ¶rmlitz  Ziepel  BÃ ¼den  Tryppehna 22.1.2017 Landkreis Jerichower Land In der Gemeinde Gommern die Ortsteile  Nedlitz  Karith  Vehlitz  PÃ ¶then 22.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ser der Ortsteil  Hohenwarthe 22.1.2017 Landkreis Jerichower Land In der Gemeinde Biederitz die Ortsteile  Stadt Biederitz  Woltersdorf  KÃ ¶nigsborn  Gerwisch  GÃ ¼bs 22.1.2017 Landkreis Jerichower Land In der Gemeinde Gommern die Ortsteile  Wahlitz  Menz 22.1.2017 Landkreis Jerichower Land In der Gemeinde Burg der Ortsteil  Detershagen 14.1.2017 to 22.1.2017 Landkreis Jerichower Land In der Gemeinde MÃ ¶ser die Ortsteile  MÃ ¶ser Stadt  Hohenwarthe  Schermen  Pietzpuhl  Lostau  KÃ ¶rbelitz 14.1.2017 to 22.1.2017 NIEDERSACHSEN Landkreis Cloppenburg Von der Kreuzung B 401/B 72 in nÃ ¶rdlicher Richtung entlang der B 72 bis zur Kreisgrenze, von dort entlang der Kreisgrenze in Ã ¶stlicher und sÃ ¼dÃ ¶stlicher Richtung bis zur L 831 in Edewechterdamm, von dort entlang der L 831 (Altenoyther StraÃ e) in sÃ ¼dwestlicher Richtung bis zum Lahe-Ableiter, entlang diesem in nordwestlicher Richtung bis zum Buchweizendamm, entlang diesem weiter Ã ¼ber RingstraÃ e, Zum Kellerdamm, VitusstraÃ e, An der Mehrenkamper Schule, Mehrenkamper StraÃ e und Lindenweg bis zur K 297 (Schwaneburger StraÃ e), entlang dieser in nordwestlicher Richtung bis zur B 401 und entlang dieser in westlicher Richtung bis zum Ausgangspunkt Kreuzung B 401/B 72 24.12.2016 Landkreis Ammerland Schnittpunkt Kreisgrenze/Edamer StraÃ e, Edamer StraÃ e, HauptstraÃ e, Auf der Loge, Zur Loge, Lienenweg, Zur Tonkuhle, Burgfelder StraÃ e, Wischenweg, Querensteder StraÃ e, Langer Damm, An den FeldkÃ ¤mpen, Pollerweg, Ocholter StraÃ e, Westerstede StraÃ e, Steegenweg, Rostruper StraÃ e, RÃ ¼schendamm, Torsholter HauptstraÃ e, SÃ ¼dholter StraÃ e, Westersteder StraÃ e, Westerloyer StraÃ e, Strohen, In der Loge, BuernstraÃ e, Am Damm, Moorweg, Plackenweg, Ihausener StraÃ e, EibenstraÃ e, EichenstraÃ e, KlauhÃ ¶rner StraÃ e, Am Kanal, Aper StraÃ e, StahlwerkstraÃ e, Ginsterweg, Am Uhlenmeer, GrÃ ¼ner Weg, SÃ ¼dgeorgsfehner StraÃ e, Schmuggelpadd, Wasserzug Bitsche bzw. Kreisgrenze, HauptstraÃ e, entlang Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung bis zum Schnittpunkt Kreisgrenze/Edamer StraÃ e Das Beobachtungsgebiet umfasst alle an beiden StraÃ enseiten gelegenen Tierhaltungen 24.12.2016 Landkreis Leer Gemeinde Detern Anfang an der Kreisgrenze Cloppenburg-Leer auf der B72 HÃ ¶he Ubbehausen. In nÃ ¶rdlicher Richtung Ecke Borgsweg / Lieneweg  weiter in nÃ ¶rdlicher Richtung auf den Deelenweg . Diesem wieder folgend auf den Handwieserweg . Diesem nordÃ ¶stlich folgend auf die Barger StraÃ e  und weiter nÃ ¶rdlich auf die StraÃ e Am Barger SchÃ ¶pfswerkstief . Dieser Ã ¶stlich folgend, dann nÃ ¶rdlich auf die StraÃ e Fennen  weiter und dieser nÃ ¶rdlich folgend auf die StraÃ e Zur WassermÃ ¼hle . NÃ ¶rdlich Ã ¼ber die JÃ ¼mme dem Aper Tief folgend in HÃ ¶he des FranzÃ ¶sischer Weg  auf die OsterstraÃ e . Von dort Richtung Kreisgrenze zum Landkreis Ammerland und dieser weiter folgend zum Ausgangspunkt HÃ ¶he Ubbehausen 24.12.2016 Landkreis Vechta Ausgehend von der Kreisgrenze OsnabrÃ ¼ck, der StraÃ e Campemoor (L76) in nordwestlicher Richtung bis zum Bach Graben an der Heide  folgend; dem Bach Graben an der Heide  entlang in nÃ ¶rdlicher Richtung bis zum Bach VÃ ¶rdener Aue  folgend; dem Bach VÃ ¶rdener Aue  entlang in nordwestlicher Richtung bis zur Donau folgend, der Donau in nÃ ¶rdlicher Richtung bis zur StraÃ e Hinnenkamp folgend, der StraÃ e Hinnenkamp in westlicher Richtung bis zur StraÃ e Astrup folgend, der StraÃ e Astrup in nÃ ¶rdlicher Richtung bis zum Wahlder Weg folgend; den Wahlder Weg in westlicher Richtung bis zur Severinghauser StraÃ e folgend, der Severinghauser StraÃ e in nÃ ¶rdlicher Richtung bis zur StraÃ e Narberhausen (K277) folgend, der StraÃ e Narberhausen (K277) in sÃ ¼dwestlicher Richtung bis zur Autobahn 1 (A1) folgend, der A1 in nÃ ¶rdlicher Richtung bis zur kreuzenden StraÃ e Grandorf folgend, der StraÃ e Grandorf in Ã ¶stlicher Richtung bis zur Kreuzung folgend und die StraÃ e Grandorf weiter in nÃ ¶rdlicher Richtung bis zur MÃ ¼hlenbachstraÃ e folgend, der MÃ ¼hlenbachstraÃ e in nÃ ¶rdlicher Richtung bis zu den Eisenbahnschienen folgend, den Eisenbahnschienen in nordÃ ¶stlicher Richtung bis zur StraÃ e Grevenland folgend; der StraÃ e Grevenland in nÃ ¶rdlicher Richtung bis zur Holdorfer StraÃ e (B214) folgend; der Holdorfer Str. (B214) in Ã ¶stlicher Richtung bis zur Abfahrt Dinklager StraÃ e folgend; der Dinklager StraÃ e in nÃ ¶rdlicher Richtung bis zur StraÃ e DÃ ¼per Esch folgend; der StraÃ e DÃ ¼per Esch in nordÃ ¶stlicher Richtung bis zur MÃ ¼nsterlandstraÃ e folgend; der MÃ ¼nsterlandstraÃ e in nÃ ¶rdlicher Richtung folgend bis zur ersten Abzweigung MÃ ¼nsterlandstraÃ e; der MÃ ¼nsterlandstraÃ e in Ã ¶stlicher Richtung bis zum Ondruper Kirchweg folgend; den Ondruper Kirchweg in Ã ¶stlicher Richtung bis zur Lohner StraÃ e folgend; der Lohner Str. in nÃ ¶rdlicher Richtung bis zur MÃ ¼hlenstraÃ e folgend; der MÃ ¼hlenstraÃ e in Ã ¶stlicher Richtung bis zur Ehrendorfer StraÃ e folgend; der Ehrendorfer StraÃ e weiter in Ã ¶stlicher Richtung bis zur Kroger StraÃ e folgend; der Kroger StraÃ e in nordÃ ¶stlicher Richtung bis zur Diepholzer StraÃ e (L850) folgend; der Diepholzer StraÃ e (L850) in Ã ¶stlicher Richtung bis zur Diepholzer StraÃ e (B214) folgend; der Diepholzer StraÃ e (B214) in Ã ¶stlicher Richtung bis zur Kreisgrenze Diepholz folgend. Der Kreisgrenze in sÃ ¼dlicher Richtung bis zur StraÃ e Campemoor (L76) folgend. 15.1.2017 Landkreis Vechta Ausgehend von der Kreisgrenze OsnabrÃ ¼ck, entlang des Osterdammer Bergbaches; bis zur StraÃ e ZuschlÃ ¤ge; In nÃ ¶rdlicher Richtung Moorweg; Vom Moorweg westliche Richtung zur StraÃ e Im Pfeil; Von der StraÃ e Im Pfeil in nÃ ¶rdlicher Richtung bis zu der StraÃ e Auf den Kuhlen; Weiter bis zur TeichstraÃ e; In nÃ ¶rdlicher Richtung bis zur Dammer StraÃ e; Die Dammer StraÃ e in Ã ¶stlicher Richtung bis zur StraÃ e Stiege; Die StraÃ e Stiege in nÃ ¶rdlicher Richtung bis zur Lembrucher StraÃ e; Die Lembrucher StraÃ e in westlicher Richtung bis zur Abfahrt StraÃ e Bokern; Der StraÃ e Bokern entlang in nordÃ ¶stlicher Richtung bis zur Abfahrt Bergfeine; Der StraÃ e Bergfeine folgend bis zur StraÃ e KlÃ ¼nenberg; Der StraÃ e KlÃ ¼nenberg in Ã ¶stlicher Richtung bis zur ersten Abfahrt rechts; Der StraÃ e KlÃ ¼nenberg in sÃ ¼dlicher Richtung bis zum Von-Galen-Weg; Den Von-Galen-Weg in Ã ¶stlicher Richtung bis zur KirchstraÃ e; Die KirchstraÃ e in sÃ ¼dlicher Richtung bis zur StraÃ e WiehenkÃ ¤mpen; Der StraÃ e WiehenkÃ ¤mpen in Ã ¶stlicher Richtung bis zur StraÃ e Heemke; Der StraÃ e Heemke in Ã ¶stlicher Richtung entlang des Riederwalles bis zum Randkanal; Dem Randkanal folgend in Ã ¶stlicher Richtung bis zur Kreisgrenze Diepholz; Der Kreisgrenze (Hunte) in sÃ ¼dwestlicher Richtung folgend bis zum DÃ ¼mmersee; Der Kreisgrenze um dem DÃ ¼mmersee folgend bis zum Osterdammer Bergbach 7.1.2017 to 15.1.2017 Landkreis Diepholz Die westliche Begrenzung des im Landkreis Diepholz liegenden Teils des Beobachtungsgebietes bildet die Landkreisgrenze zum Landkreis Vechta zwischen der LandesstraÃ e 766 im SÃ ¼den und der B 214 im Norden. Im Norden verlÃ ¤uft die Grenze des Beobachtungsgebietes vom Schnittpunkt der Landkreisgrenze zum Landkreis Vechta mit der B 214 entlang dieser in Ã ¶stlicher Richtung bis zum Schnittpunkt mit der BundesstraÃ e 51. Von dort aus verlÃ ¤uft die Ã ¶stliche Begrenzung in sÃ ¼dlicher Richtung entlang der BundesstraÃ e 51 bis zur MaschstraÃ e, von dort Richtung Osten entlang dieser bis zur StraÃ e An der Bahn , dann nach SÃ ¼den entlang der StraÃ e An der Bahn  bis zur Strothe. Von dort in nordÃ ¶stlicher Richtung entlang der Strothe bis zur StraÃ e Fladdermanns Busch , an dieser entlang Ã ¼ber den Triftweg und den Fladder Schulweg Richtung SÃ ¼dost, Ã ¼ber die Sankt- HÃ ¼lfer BruchstraÃ e und den Heeder Triftweg Richtung SÃ ¼den bis zur Wagenfelder StraÃ e. Danach entlang des Wuthenau- Kanals, der Graft und der Brockumer Pissing Richtung SÃ ¼d- SÃ ¼dost bis zur FladderstraÃ e. Weiter entlang der FladderstraÃ e sowie der StraÃ en Zur Sette , KÃ ¤mper StraÃ e , Alte MÃ ¼hle , Im weiÃ en Sande , Backsteinweg  und Schwacken Hagen  Richtung SÃ ¼d-SÃ ¼dwest und in der VerlÃ ¤ngerung der StraÃ e Schwacken Hagen  bis zur Landesgrenze zu Nordrhein- Westfalen bzw. zur Kreisgrenze des Landkreises Diepholz. Die sÃ ¼dliche Begrenzung verlÃ ¤uft ab dort in westlicher Richtung entlang der Landesgrenze zu Nordrhein- Westfalen bzw. der Landkreisgrenzen zum Landkreis Minden- LÃ ¼bbecke und zum Landkreis OsnabrÃ ¼ck 15.1.2017 Landkreis Diepholz Der im Landkreis Diepholz liegende Teil des Sperrbezirks wird westlich begrenzt durch die Landkreisgrenze des Landkreises Vechta und nÃ ¶rdlich, sÃ ¼dlich und Ã ¶stlich durch das Ufer des DÃ ¼mmer Sees 7.1.2017 to 15.1.2017 Landkreis OsnabrÃ ¼ck Gebiet aus Teilen der Gemeinden Bohmte und Ostercappeln, das begrenzt ist durch: Beginn an der Kreisgrenze Schnittpunkt Fluss Hunte und Randkanal, der Kreisgrenze entlang in sÃ ¼dlicher Richtung bis zur Kreuzung KÃ ¶nigstannenweg/In den Wiesen/Kempenweg (Nordrhein-Westfahlen), dem Wirtschaftsweg (Fortsetzung des Kempenweges) in westlicher Richtung bis zur B51 (Bremer StraÃ e), der Bremer StraÃ e 190m in nÃ ¶rdlicher Richtung folgend bis zur EinmÃ ¼ndung des Wirtschaftsweges, dem Wirtschaftsweg in westlicher Richtung folgend bis zur EinmÃ ¼ndung in die MeyerhÃ ¶fener StraÃ e, an der Adresse MeyerhÃ ¶fener StraÃ e 19 (49163 Bohmte), von der Hofstelle MeyerhÃ ¶fener StraÃ e 19 (49163 Bohmte) an einer Geraden in westlicher Richtung bis zur EinmÃ ¼ndung Venner StraÃ e in den Bramscher Weg (K418), von dieser EinmÃ ¼ndung an einer Geraden in nordwestlicher Richtung bis zum Im Kienpohl 1 (49163 Bohmte) im Schnittpunkt mit der westlichen Waldgrenze, nÃ ¶rdlich der Hofstelle zum Kienpohl 1 einer Geraden in nordwestlicher Richtung folgend bis zur EimÃ ¼ndung des Pfahlreihenweges in die L76 (VÃ ¶rdener StraÃ e), der L76 (VÃ ¶rdener StraÃ e) in nordwestlicher Richtung bis zur Hofeinfahrt VÃ ¶rdener StraÃ e 5 (49163 Bohmte), von der Hofeinfahrt der VÃ ¶rdener StraÃ e 5 entlang einer Geraden bis zur Kreuzung der L76 (VÃ ¶rdener StraÃ e) mit der Kreisgrenze, der Kreisgrenze in nordÃ ¶stlicher Richtung folgend bis zum EinmÃ ¼ndung des Borringhauser Grabens in den Kreisgrenzgraben, dem Borringhauser Graben in sÃ ¼dÃ ¶stlicher Richtung bis zur EinmÃ ¼ndung des Hunter-Randgrabens folgend, dem Hunter-Randgraben in nordÃ ¶stlicher Richtung bis zur EinmÃ ¼ndung in den Randkanal folgend, dem Randkanal in sÃ ¼dÃ ¶stlicher Richtung entlang bis zur Kreuzung Fluss Hunte und Randkanal 15.1.2017 Landkreis OsnabrÃ ¼ck Gemeinde Bohmte mit dem nÃ ¶rdlichen Teilgebiet, das begrenzt ist durch: Beginn nÃ ¶rdliche Kreisgrenze am Schnittpunkt Randkanal, der Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur Kreuzung Fluss Hunte und Randkanal, dem Randkanal in nÃ ¶rdlicher Richtung folgend bis zum zweiten Zulauf des Hunter-Randgrabens, dem Hunter-Randgraben in westlicher Richtung folgend bis zur K422 (Fischerstatt), dem Graben in nordwestlicher Richtung folgend bis zur EinmÃ ¼ndung in den Borringhauser Graben, dem Borringhauser Graben in nÃ ¶rdlicher Richtung folgend bis zum Kreisgrenzgraben 7.1.2017 to 15.1.2017 HESSEN Hochtaunuskreis  Gemeinde GlashÃ ¼tten  Stadt Kronberg mit Ausnahme der Gemarkungen Kronberg, SchÃ ¶nberg und dem nordwestlich der Bebauungsgrenze gelegene Teil der Gemarkung OberhÃ ¶chstadt  Stadt Oberursel  Stadt Steinbach  Stadt Bad Homburg mit Ausnahme der Gemarkung Ober-Erlenbach  Stadt Schmitten mit Ausnahme der Gemarkungen Treisberg, Brombach und Hunoldstal  in der Stadt Neu Anspach die Gemarkung Anspach  in der Gemeinde Wehrheim die Gemarkung Obernhain 1.1.2017 Hochtaunuskreis  Die Stadt KÃ ¶nigstein  In der Stadt Kronberg die Gemarkungen Kronberg, SchÃ ¶nberg und der nordwestlich der Bebauungsgrenze gelegene Teil der Gemarkung OberhÃ ¶chstadt 24.12.2016 to 1.1.2017 Main-Taunus-Kreis  Stadt Bad Soden mit Ausnahme der Gemarkungen Altenhain und Neuenhain  Stadt Eppstein  Stadt Eschborn  Stadt Kelkheim  Gemeinde Liederbach  Stadt Schwalbach mit Ausnahme des Gebiets nordwestlich der LandesstraÃ e 3015  Gemeinde Sulzbach  Gemeinde Kriftel  Stadt Hofheim mit Ausnahme der Gemarkungen Marxheim, Diedenbergen und Wallau 1.1.2017 Main-Taunus-Kreis  In der Stadt Bad Soden die Gemarkungen Altenhain und Neuenhain  das nordwestlich der LandesstraÃ e 3015 gelegene Gebiet der Stadt Schwalbach am Taunus 24.12.2016 to 1.1.2017 Rheingau-Taunus-Kreis  in der Gemeinde Waldems die Gemarkung WÃ ¼stems  in der Stadt Idstein die Gemarkungen Heftrich, KrÃ ¶ftel und Nieder-Oberrod  in der Gemeinde Niedernhausen die Gemarkung Oberjosbach 1.1.2017 Stadt Frankfurt am Main Die Stadtteile HÃ ¶chst, Kalbach, Nied, Niederursel, Praunheim, RÃ ¶delheim, Sindlingen, Sossenheim, Unterliederbach und Zeilsheim 1.1.2017 NORDRHEIN-WESTFALEN Landkreis Minden-LÃ ¼becke Ausgehend von der Grenze zum Landkreis Diepholz auf der KreisstraÃ e 76 in sÃ ¼dlicher Richtung zur Haldemer StraÃ e  (L 766). Dieser in Ã ¶stlicher Richtung folgend bis zur EinmÃ ¼ndung der StraÃ e Westernort . Entlang der StraÃ e Westernort  bis zur westlich abzweigenden StraÃ e Lieftucht . Dieser Richtung Westen folgend, Ã ¼bergehend in die StraÃ e Zur Bohmhake  bis zur Drohner StraÃ e  (KreisstraÃ e 75). Dieser in nÃ ¶rdlicher Richtung folgend bis zur EinmÃ ¼ndung der StraÃ e Vor den HÃ ¶fen . Von dort Vor den HÃ ¶fen  in westlicher Richtung folgend und daran anschlieÃ end entlang der StraÃ e Im Ort  ebenfalls in Richtung Westen bis zur EinmÃ ¼ndung KÃ ¤mpenweg . Diesem in sÃ ¼dlicher Richtung folgend bis zur EinmÃ ¼ndung In den Wiesen  an der Landkreisgrenze OsnabrÃ ¼ck (VerlÃ ¤ngerung in westlicher Richtung ausgehend von der Kreuzung KÃ ¶nigstannenweg  / KÃ ¤mpenweg ). 15.1.2017 Kreis Soest Ab Kreisgrenze (sÃ ¼dlich der BÃ ¶bbinger Heide) der Lippe folgend in Ã ¶stlicher Richtung bis BrÃ ¼cke Hagedornsweg, Hagedornsweg in sÃ ¼dlicher Richtung bis HellinghÃ ¤user Weg, HellinghÃ ¤user Weg in Ã ¶stlicher Richtung bis Udener StraÃ e, Udener StraÃ e in Ã ¶stlicher Richtung bis Stirper StraÃ e, Stirper StraÃ e bis Weingarten, Weingarten bis Erwitter StraÃ e, Erwitter StraÃ e in sÃ ¼dlicher Richtung bis Am Schwibbogen, Am Schwibbogen bis BÃ ¶kenfÃ ¶rder StraÃ e, BÃ ¶kenfÃ ¶rder StraÃ e bis RÃ ¼thener StraÃ e, RÃ ¼thener StraÃ e bis Puisterweg (BÃ ¶kenfÃ ¶rde), Puisterweg bis K50, K50 bis MittelhÃ ¤user Weg, MittelhÃ ¤user Weg bis Doktorpfad, Doktorpfad/L878 in sÃ ¼dlicher Richtung bis Geseker StraÃ e, Geseker StraÃ e bis AntoniusstraÃ e, AntoniusstraÃ e bis LuziastraÃ e, LuziastraÃ e bis TÃ ¼nsberg/L536, L536 in sÃ ¼dlicher Richtung bis Kellinghauser StraÃ e, Kellinghauser StraÃ e bis MagdalenenstraÃ e, MagdalenenstraÃ e bis Auf den HÃ ¶fen, Auf den HÃ ¶fen 800 m in westlicher Richtung bis Feldweg, Feldweg in sÃ ¼dlicher Richtung bis K8, K8 in westlicher Richtung bis Scheunenweg, Scheunenweg bis Meister Weg, Meister Weg bis L735, L735 bis Haarweg, Haarweg bis BÃ ¼ltenweg, BÃ ¼ltenweg bis MilchstraÃ e, MilchstraÃ e bis Drewer StraÃ e, Drewer StraÃ e bis K76, K76 bis Drewerweg, Drewerweg bis BahnhofstraÃ e, BahnhofstraÃ e bis B55, B55 bis SilbkestraÃ e, SilbkesraÃ e in westlicher Richtung dem Waldweg folgend bis Romeckeweg, Romeckeweg in nordwestlicher Richtung bis St. Georg StraÃ e, St. Georg StraÃ e bis HammerbergstraÃ e, HammerbegstraÃ e bis PÃ ¼sterberg, PÃ ¼sterberg 300 m folgend bis Abzweigung Wisor, Feldweg in nÃ ¶rdlicher Richtung folgend bis Wisor, Wisor in westlicher Richtung bis Viktor-RÃ ¶per-StraÃ e, Viktor-RÃ ¶per-StraÃ e in nÃ ¶rdlicher Richtung bis B516, B516/MÃ ¶hnestraÃ e in westlicher Richtung bis MÃ ¶hnestraÃ e/K8, K8 bis Hambuchweg, Hambuchweg bis Syringer StraÃ e, Syringer StraÃ e in nÃ ¶rdlicher Richtung bis Frankenufer, Frankenufer bis Wameler Berg, Wameler Berg bis Hermann-KÃ ¤telhÃ ¶n-StraÃ e, Hermann-KÃ ¤telhÃ ¶n-StraÃ e/K35 bis B516, B516 in westlicher Richtung bis Abfahrt HÃ ¶he L 857, Abfahrt B516/Auf der Alm in nÃ ¶rdlicher Richtung bis Teigelhof, Teigelhof 300 m in westlicher Richtung bis Feldweg, Feldweg in nÃ ¶rdlicher Richtung bis Kreesweg, Kreesweg in westlicher Richtung bis Landwehr, Landwehr bis BÃ ¶rdenstraÃ e, BÃ ¶rdenstraÃ e in Ã ¶stlicher Richtung bis Niederbergheimer StraÃ e, Niederbergheimer StraÃ e in nÃ ¶rdlicher Richtung bis zur Schledde, der Schledde in nÃ ¶rdlicher Richtung folgend bis OpmÃ ¼nder Weg, OpmÃ ¼nder Weg in Ã ¶stlicher Richtung bis B475, B475 in nÃ ¶rdlicher Richtung bis Weslarner Weg/Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis SchleddestraÃ e, SchleddestraÃ e bis ThÃ ¶ningser StraÃ e, ThÃ ¶ningser StraÃ e in nÃ ¶rdlicher Richtung bis PÃ ¶ppeler Weg, PÃ ¶ppeler Weg bis HÃ ¼ttinghauser Weg, HÃ ¼ttinghauser Weg in nÃ ¶rdlicher Richtung bis Brockhauser StraÃ e, Brockhauser StraÃ e in Ã ¶stlicher Richtung bis Am Rott, Am Rott in nÃ ¶rdlicher Richtung bis Humbrechting, Humbrechting 1 km in Ã ¶stlicher Richtung bis Feldweg (HÃ ¶he Schoneberg), Feldweg in nÃ ¶rdlicher Richtung bis Schoneberger StraÃ e, Schoneberger StraÃ e in Ã ¶stlicher Richtung bis DorstraÃ e, DorfstraÃ e bis Sunderweg, Sunderweg in nÃ ¶rdlicher Richtung bis Postweg, Postweg in Ã ¶stlicher Richtung bis Gemeindegrenze, Gemeindegrenze in nÃ ¶rdlicher Richtung bis Kreisgrenze, Kreisgrenze in Ã ¶stlicher Richtung folgend bis Kreisgrenze (sÃ ¼dlich der BÃ ¶bbinger Heide) Breienweg 17.1.2017 Landkreis Soest Breienweg (Schmerlecke) in nÃ ¶rdlicher Richtung bis Aahweg, Aahweg bis K49, K49 in Ã ¶stlicher Richtung bis Hahnebrink, Hahnebrink bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis B55, B55 in sÃ ¼dlicher Richtung bis zur BrÃ ¼cke am VÃ ¶llinghauser Weg, VÃ ¶llinghauser Weg in Ã ¶stlicher Richtung bis BahnhofstraÃ e, BahnhofstraÃ e in sÃ ¼dlicher Richtung bis HÃ ¶he A44, den Eisenbahngleisen folgend in sÃ ¼dlicher Richtung bis Mellricher StraÃ e (AnrÃ ¶chte), Mellricher StraÃ e in westlicher Richtung bis AnrÃ ¶chter StraÃ e/K23, K23/AnrÃ ¶chter StraÃ e bis MittelstraÃ e, MittelstraÃ e bis SchÃ ¼tzenstraÃ e, SchÃ ¼tzenstraÃ e in westlicher Richtung bis DorfstraÃ e, DorfstraÃ e bis Soestweg, Soestweg in westlicher Richtung bis Zum Kirchenholz, Zum Kirchenholz in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e/L747 in westlicher Richtung bis zur Gemeindegrenze/Neuengeseker Warte, Gemeindegrenze von AnrÃ ¶chte in nÃ ¶rdlicher Richtung bis Gemeindegrenze Erwitte, Gemeindegrenze Erwitte in nord-westlicher Richtung bis Seringhauser StraÃ e, Seringhauser StraÃ e 100 m in Ã ¶stlicher Richtung bis Feldweg, Feldweg in nÃ ¶rdlicher Richtung bis Soester StraÃ e, Soester StraÃ e in Ã ¶stlicher Richtung bis Breienweg (Schmerlecke) 9.1.2017 to 17.1.2017 Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques et des Hautes PyrÃ ©nÃ ©es (foyer IBOS): LOUEY PONTACQ BARZUN OSSUN TARBES LAGARDE SERON JUILLAN AZEREIX AAST LANNE PINTAC BORDERES-SUR-L'ECHEZ ODOS LUQUET GAYAN GARDERES OURSBELILLE SAUBOLE PONSON-DESSUS OROIX TARASTEIX ARTIGUELOUTAN LABATMALE ESPECHEDE BAUDREIX LIMENDOUS LAGOS BENEJACQ ANGAIS BEUSTE BORDERES LOURENTIES SAINT-VINCENT BOEIL-BEZING SOUMOULOU NOUSTY LAMARQUE-PONTACQ MIREPEIX BORDES COARRAZE ANDOINS ARRIEN ESLOURENTIES-DABAN 12.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers (foyer de Mansenpuy): SEREMPUY MANSENPUY SAINT-ANTONIN 10.1.2017 to 16.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers et du Tarn et Garonne (foyer de Mansenpuy): SAINT-GEORGES AUGNAX SAINT-ORENS SAINTE-MARIE SOLOMIAC MONFORT LABRIHE MARAVAT TOURRENQUETS BAJONNETTE BLANQUEFORT SARRANT MAUVEZIN SAINT-BRES SAINTE-GEMME ANSAN HOMPS TAYBOSC SAINT-SAUVY TOUGET ESTRAMIAC MAUBEC BIVES CRASTES PUYCASQUIER 16.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques et des Hautes PyrÃ ©nÃ ©es (foyer IBOS): GER IBOS 6.1.2017 to 12.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements des PyrÃ ©nÃ ©es atlantiques (foyer ESPOEY): LUCGARIER GOMER HOURS ESPOEY LIVRON BARZUN 12.1.2017 to 18.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Lot-et-Garonne (foyer MONBAHUS): CASSENEUIL VILLEBRAMAR MONTAURIOL DOUZAINS SAINT-COLOMB-DE-LAUZUN CANCON BOURGOUGNAGUE BEAUGAS SERIGNAC-PEBOUDOU PINEL-HAUTERIVE TOURTRES SAINT-PASTOUR MONCLAR LAVERGNE MOULINET TOMBEBOEUF COULX MONTASTRUC LAPERCHE LOUGRATTE CASTILLONNES MONTIGNAC-DE-LAUZUN LAUZUN SAINT-MAURICE-DE-LESTAPEL ARMILLAC 16.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Lot-et-Garonne (foyer MONBAHUS):  MONBAHUS  MONVIEL  SEGALAS 10.1.2017 to 16.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements du Gers, des Landes, PyrÃ ©nÃ ©es Atlantiques et des Hautes PyrÃ ©nÃ ©es: LOURTIES-MONBRUN ARMOUS-ET-CAU POUYDRAGUIN ESCLASSAN-LABASTIDE BASCOUS MONCLAR SAINT-ARROMAN BASSOUES LOUSSOUS-DEBAT AUX-AUSSAT POUYLEBON ARBLADE-LE-HAUT SION SAINT-GEIN BLOUSSON-SERIAN SAINT-MAUR FOURCES TADOUSSE-USSAU CASTETPUGON ARTHEZ-D'ARMAGNAC BARCELONNE-DU-GERS BOUZON-GELLENAVE PEYRUSSE-VIEILLE SEMBOUES MARSEILLAN REANS ARBLADE-LE-BAS PUYOL-CAZALET BATS BARBACHEN TARSAC LASSERADE LARRESSINGLE GARLIN LACAJUNTE VERGOIGNAN MARCIAC MONTAUT PECORADE BORDERES-ET-LAMENSANS LUPIAC BETOUS CONDOM LAGUIAN-MAZOUS BUANES MONPARDIAC MALABAT SORBETS DIUSSE FUSTEROUAU CASTELNAVET MIRANDE LAVERAET VIELLE-TURSAN URGONS COUDURES SAINT-GERME GAZAX-ET-BACCARISSE RENUNG LAGARDE-HACHAN LE HOUGA BELLOC-SAINT-CLAMENS MAUVEZIN-D'ARMAGNAC MONTREAL BERAUT CLEDES ARBOUCAVE SAINT-MARTIN LAMAZERE IDRAC-RESPAILLES VALENCE-SUR-BAISE GONDRIN LANNE-SOUBIRAN LABEJAN MIRAMONT-SENSACQ ARMENTIEUX LAFITOLE MONFAUCON TERMES-D'ARMAGNAC IZOTGES RISCLE LABARTHETE MAUPAS ANSOST TOUJOUSE COURRENSAN MANCIET PORTET CAMPAGNE-D'ARMAGNAC CAZENEUVE LARRIVIERE-SAINT-SAVIN PERQUIE TILLAC PERCHEDE CAZAUBON MAURIES ROQUES LAURET PIMBO SARRAZIET CAUMONT BERDOUES SAINT-PIERRE-D'AUBEZIES BERNEDE SCIEURAC-ET-FLOURES SABAZAN BRETAGNE-D'ARMAGNAC BAZUGUES BOUEILH-BOUEILHO-LASQUE HONTANX VIOZAN MAURRIN TRONCENS DUHORT-BACHEN CASTELNAU D'AUZAN LABARRERE COULOUME-MONDEBAT MONTEGUT LAGRAULET-DU-GERS RAMOUZENS SAINT-MICHEL MONCLAR-SUR-LOSSE BUZON PANJAS SAMADET MOUCHES MONGUILHEM LAGARDERE SORBETS LAAS DEMU MARGOUET-MEYMES MIRAMONT-D'ASTARAC MONCLA MONTSOUE LIAS-D'ARMAGNAC SARRAGACHIES BECCAS SAINT-GRIEDE MANSENCOME PAYROS-CAZAUTETS SAUVETERRE LAGRANGE LARROQUE-SUR-L'OSSE MASCARAS SAINT-MONT LOUSLITGES VERLUS BETPLAN LAREE LUPPE-VIOLLES BOURDALAT AUBAGNAN JUILLAC MIELAN CASTANDET LELIN-LAPUJOLLE CAZAUX-VILLECOMTAL LADEVEZE-RIVIERE LANNEMAIGNAN URGOSSE BARS DURBAN BOURROUILLAN MAGNAN MONCASSIN MAULICHERES VIELLA SAINT-ELIX-THEUX PARLEBOSCQ NOULENS LOUBEDAT COURTIES AYZIEU GRENADE-SUR-L'ADOUR MONTGAILLARD CASSAIGNE BALIRACQ-MAUMUSSON MASCARAAS-HARON TOURDUN FARGUES BEAUMARCHES ESTIPOUY GEE-RIVIERE AIRE-SUR-L'ADOUR SAINT-MARTIN-D'ARMAGNAC CORNEILLAN AIGNAN LANNEPAX GEAUNE MAIGNAUT-TAUZIA CASTELNAU-TURSAN MARGUESTAU CLERMONT-POUYGUILLES HAGET LABASTIDE-D'ARMAGNAC SEISSAN CASTILLON-DEBATS MONTESQUIOU SAINT-CHRISTAUD PONSAMPERE AURIEBAT LABARTHE MASSEUBE SAUVIAC LE FRECHE 16.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers et des Landes: LAURAET BEAUMONT MOUCHAN MONLEZUN SAINT-JUSTIN RICOURT PALLANNE EAUZE CRAVENCERES NOGARO AVERON-BERGELLE ESPAS SAINTE-CHRISTIE-D'ARMAGNAC SEAILLES CAUPENNE-D'ARMAGNAC SALLES-D'ARMAGNAC EUGENIE-LES-BAINS CLASSUN SAINT-LOUBOUER PROJAN AURENSAN LANNUX SEGOS SARRON SAINT-AGNET LATRILLE BAHUS-SOUBIRAN LE VIGNAU CAZERES-SUR-L'ARDOUR LUSSAGNET 10.1.2017 to 16.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement des Landes (foyer Laujuzan): MORMES LAUJUZAN MONLEZUN-D'ARMAGNAC 12.1.2017 to 18.1.2017 Les municipalitÃ ©s suivantes dans le dÃ ©partement du Gers Landes (foyer MAULEON-D'ARMAGNAC): MAULEON D'ARMAGNAC ESTANG CASTEX-D'ARMAGNAC 12.1.2017 to 18.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements de l'Aveyron (foyer Tayrac): PRADINAS CABANES SAUVETERRE-DE-ROUERGUE TAURIAC-DE-NAUCELLE NAUCELLE RIEUPEYROUX LESCURE-JAOUL CRESPIN 12.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements de l'Aveyron (foyer Tayrac): CASTELMARY LA SALVETAT-PEYRALES TAYRAC 6.1.2017 to 12.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements du Tarn, du Tarn-et-Garonne et de l'Aveyron (foyers ALMAYRAC et LACAPELLE): TONNAC ITZAC SAINT-JEAN-DE-MARCEL PRADINAS ROUSSAYROLLES NAUCELLE SOUEL BLAYE-LES-MINES SAINT-ANDRE-DE-NAJAC MONTIRAT FRAUSSEILLES JOUQUEVIEL LE RIOLS MAILHOC CRESPIN VERFEIL NAJAC MILHAVET ROSIERES NOAILLES MOULARES CAGNAC-LES-MINES CASTANET TANUS VINDRAC-ALAYRAC LE GARRIC SAINT-CHRISTOPHE MIRANDOL-BOURGNOUNAC LIVERS-CAZELLES DONNAZAC SAINTE-CROIX LOUBERS VAREN TAIX MONTROSIER CABANES VILLENEUVE-SUR-VERE VALDERIES RIEUPEYROUX LABARTHE-BLEYS MARNAVES PAMPELONNE SAUVETERRE-DE-ROUERGUE MILHARS AMARENS TAURIAC-DE-NAUCELLE LES CABANNES LESCURE-JAOUL 16.1.2017 Les municipalitÃ ©s suivantes dans les dÃ ©partements du Tarn, du Tarn-et-Garonne et de l'Aveyron (foyers ALMAYRAC et LACAPELLE): SAINT-BENOIT-DE-CARMAUX TREVIEN SAINT-MARCEL-CAMPES ALMAYRAC COMBEFA MOUZIEYS-PANENS SAINT-MARTIN-LAGUEPIE CORDES-SUR-CIEL VIRAC SALLES LACAPELLE-SEGALAR CARMAUX BOURNAZEL SAINTE-GEMME MONESTIES LABASTIDE-GABAUSSE LE SEGUR LAGUEPIE LAPARROUQUIAL 10.1.2017 to 16.1.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Az alÃ ¡bbi utak Ã ¡ltal behatÃ ¡rolt terÃ ¼let: Az 52-es Ã ºt az M5-52-es kecskemÃ ©ti csomÃ ³pontjÃ ¡tÃ ³l nyugat felÃ © az 52-es Ã ºt az 5301-es becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©lnyugat felÃ © 5301-es az 5309-es Ã ºt becsatlakozÃ ¡sÃ ¡ig. Innen dÃ ©l felÃ © Kiskunhalasig. KiskunhalastÃ ³l kelet felÃ © az 5408-as Ã ºton BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye hatÃ ¡rÃ ¡ig. Innen a megyehatÃ ¡rt kÃ ¶vetve Ã ©szakkeletre majd Ã ©szakra a 44-es Ã ºtig. A 44-es Ã ºton nyugatra az 52-M5 csatlakozÃ ¡si kiindulÃ ¡s pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, valamint a N46,540227, Ã ©s az E19,816115, Ã ©s az valamint az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint az 53-as, az 5408-as Ã ©s a BÃ ¡cs-Kiskun-CsongrÃ ¡d megye hatÃ ¡ra Ã ¡ltal hatÃ ¡rolt terÃ ¼let 12.1.2017 Ã szakon a Bugacot MÃ ³ricgÃ ¡ttal Ã ¶sszekÃ ¶tÃ  54105-Ã ¶s Ã ºton haladva az 54102 Ã ©s 54105 elÃ ¡gazÃ ¡stÃ ³l 3km DÃ ©lnyugat felÃ © haladva a TÃ ¡zlÃ ¡rt KiskunmajsÃ ¡val Ã ¶sszekÃ ¶tÃ  5405-Ã ¶s Ã ºt felÃ ©, az 5405-Ã ¶s Ã ºton TÃ ¡zlÃ ¡rtÃ ³l 9 km-re a KiskÃ ¶rÃ ¶si/Kiskunmajsai JÃ ¡rÃ ¡sok hatÃ ¡rÃ ¡tÃ ³l 0,8 km Kelet felÃ © haladva Szank belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 0,5 km DÃ ©l felÃ © haladva a Szankot felÃ l az 5405-Ã ¶s Ã ºt felÃ © tartÃ ³ Ã ºt Ã ©s az 5405-Ã ¶s Ã ºt elÃ ¡gazÃ ¡si pontja. DÃ ©l felÃ © haladva az 5402-es Ã ºt felÃ © Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 3,5 km az 5402-es Ã ºt mentÃ ©n tÃ ¡volodva KiskunmajsÃ ¡tÃ ³l. DÃ ©lkeleti irÃ ¡nyban az 5409-es Ã ºt Kiskunmajsa belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 5 km DÃ ©l-DÃ ©lkelet felÃ © haladva az 5405-Ã ¶s Ã ºt felÃ © az 5405-Ã ¶s Ã ©s az 5442-es Ã ºt elÃ ¡gazÃ ¡sÃ ¡tÃ ³l nyugat felÃ © 0,5 km DÃ ©li irÃ ¡nyba haladva a megyehatÃ ¡rig A megyehatÃ ¡r mentÃ ©n haladva dÃ ©lkelet, majd 3 km utÃ ¡n Ã ©szak felÃ © az 54 11-es Ã ºtig A megyehatÃ ¡r 5411-es Ã ºttÃ ³l 6 km -re lÃ ©vÃ  tÃ ¶rÃ ©spontjÃ ¡tÃ ³l dÃ ©li irÃ ¡nyban 1,5 km A megyehatÃ ¡r kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontja elÃ tt 0,4 km A megyehatÃ ¡ron haladva Ã ©szaknyugat felÃ © haladva 4km-t majd Ã ©szakkelet felÃ © haladva az M5 autÃ ³pÃ ¡lyÃ ¡tÃ ³l 3 km Nyugat felÃ © haladva az 5405-Ã ¶s Ã ºton JÃ ¡szszentlÃ ¡szlÃ ³ belterÃ ¼let hatÃ ¡rÃ ¡tÃ ³l 1km DÃ ©l felÃ © haladva 1km, majd Ã ©szaknyugat felÃ © haladva 1 km, majd Ã ©szak felÃ © haladva az 5405-Ã ¶s Ã ºtig Az 5405-Ã ¶s Ã ºton MÃ ³ricgÃ ¡t felÃ © haladva a kÃ ¶vetkezÃ  tÃ ¶rÃ ©spontig Ã szakkelet felÃ © haladva 2 km, majd Ã ©szaknyugat felÃ © haladva a kiindulÃ ³pontig, valamint CsongrÃ ¡d megye MÃ ³rahalom Ã ©s Kistelek jÃ ¡rÃ ¡sainak az N46,458679 Ã ©s az E19,873816; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46,4734 Ã ©s az E20,1634, Ã ©s az N46,540227, E19,816115 Ã ©s az N46,469738 Ã ©s az E19,8422, Ã ©s az N46,474649 Ã ©s az E19,866126, Ã ©s az N46,406722 Ã ©s az E19,864139, Ã ©s az N46,411634 Ã ©s az E19,883893, Ã ©s az N46,630573 Ã ©s az E19,536706, Ã ©s az N46,628228 Ã ©s az E19,548682, Ã ©s az N46,63177 Ã ©s az E19,603322, Ã ©s az N46,626579 Ã ©s az E19,652752, Ã ©s az N46,568135 Ã ©s az E19,629595, Ã ©s az N46,593654 Ã ©s az E19,64934, Ã ©s az N46,567552 Ã ©s az E19,679839, Ã ©s az N46,569787 Ã ©s az E19,692051, Ã ©s az N46,544216 Ã ©s az E19,717363, Ã ©s az N46,516493 Ã ©s az E19,760571, Ã ©s az N46,555731 Ã ©s az E19,786764, Ã ©s az N46,5381 Ã ©s az E19,8205, Ã ©s az N46,5411 Ã ©s az E19,8313, Ã ©s az N 46,584928 Ã ©s az E19,675551, Ã ©s az N46,533851 Ã ©s az E 19,811515, Ã ©s az N46,47774167 Ã ©s az E19,86573056, Ã ©s az N46,484255 Ã ©s az E19,792816, Ã ©s az N46,615774 Ã ©s az E19,51889, Ã ©s az N46,56963889 Ã ©s az E19,62801111, Ã ©s az N46.55130833 Ã ©s az E19.67718611, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.580685 Ã ©s az E19.591378, Ã ©s az N46.674795 Ã ©s az E19.501413, Ã ©s az N46.672415 Ã ©s az E19.497671, Ã ©s az N46.52703 Ã ©s az E19.75514, Ã ©s az N46.623383 Ã ©s az E19.435333, Ã ©s az N46.55115 Ã ©s az E19.67295, Ã ©s az N46.533444 Ã ©s az E19.868219, Ã ©s az N46.523853 Ã ©s az E19.885318, Ã ©s az N46.535252 Ã ©s az E19.808912, Ã ©s az N46.59707 Ã ©s az E19.45574, Ã ©s az N46.65772 Ã ©s az E19.525666, Ã ©s az N46.593111 Ã ©s az E19.492923, Ã ©s az N46.639516 Ã ©s az E19.542554, Ã ©s az N46.594811 Ã ©s az E19.803715, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.57636389 Ã ©s az E19.58059444 Ã ©s az N46.676398 Ã ©s az E19.505054, Ã ©s az N46.38947 Ã ©s az E19.858711, Ã ©s az N46.58072 Ã ©s az E19.74044, Ã ©s az N46.6109778 Ã ©s az E19.88599722, Ã ©s az N46.674375, Ã ©s az E19.496807, Ã ©s ez N46.675336, Ã ©s az E19.498997 Ã ©s az N46.665379 Ã ©s az E19.489808 Ã ©s az N46.496419 Ã ©s az E19.911004, Ã ©s az N46.620021 Ã ©s az E19.552464, Ã ©s az N46.3869556, Ã ©s az E19.77618056, Ã ©s az N46.5460333 Ã ©s az E19.77916944, Ã ©s az N46.551986 Ã ©s az E19.79999 Ã ©s az N46.46118056 Ã ©s az E19.71168333, Ã ©s az N46.48898611 Ã ©s az E19.88049444, Ã ©s az N46.53697222, Ã ©s az E19.68341111, Ã ©s az N46.591604, Ã ©s az E19.49531, Ã ©s az N46.5171417 Ã ©s az E19.67016111, Ã ©s az N46.5158, Ã ©s az E19.67768889, Ã ©s az N46.52391944 Ã ©s az E19.68843889 Ã ©s az N46.53138889 Ã ©s az E19.62005556, Ã ©s az N46.4061972 Ã ©s az E19.73322778, Ã ©s az N46.52827778 Ã ©s az E19.64308333, Ã ©s az N46.533121 Ã ©s az E19.518341, Ã ©s az N46.574084 Ã ©s az E19.740144, Ã ©s az N46.553554 Ã ©s az E19.75765, Ã ©s az N46.657184 Ã ©s az E19.531355, Ã ©s az N46.5618333 Ã ©s az E19.76470278, Ã ©s az N46.516606 Ã ©s az E19.886638, Ã ©s az N46.551673 Ã ©s az E19.491094, Ã ©s az N46.551723 Ã ©s az N19.779836, Ã ©s az N46.603375, Ã ©s az E19.90755278, Ã ©s az N46.547736, Ã ©s az E19.535668, Ã ©s az N46.544789 Ã ©s az E19.516968, Ã ©s az N46.550743 Ã ©s az E19.496889, Ã ©s az N46.382844 Ã ©s az E19.86408, Ã ©s az N46.57903611 Ã ©s az E19.72372222, Ã ©s az N46.590227, Ã 19.710753, Ã ©s az N46.521458 Ã ©s az E19.642231, Ã ©s az N46.579435 Ã ©s E19.464347, Ã ©s az N46.616864 Ã ©s az E19.548472, Ã ©s az N46.50325556 Ã ©s az E19.64926389, Ã ©s az N46.518133 Ã ©s az E19.6784, Ã ©s az N46.557763 Ã ©s az E19.901849 Ã ©s az N46.484193 Ã ©s az E19.69385, Ã ©s az N46.52626111 Ã ©s az E19.64352778 Ã ©s az N46.500159 Ã ©s az E19.655886 Ã ©s az N46,5957889 Ã ©s az E 19,87722778 Ã ©s az N46.589767 Ã ©s az E19.753633 Ã ©s az N46,5886056 Ã ©s az E19,88189167 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 3.1.2017 to 12.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi, KecskemÃ ©ti Ã ©s Kiskunmajsai jÃ ¡rÃ ¡sÃ ¡nak az N46.682422 Ã ©s az E19.638406, az N46.685278 Ã ©s az E19.64, valamint az N46.689837 Ã ©s az E19.674396 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak telepÃ ¼lÃ ©s teljes belterÃ ¼lete 1.1.2017 to 9.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi Ã ©s JÃ ¡noshalmai jÃ ¡rÃ ¡sainak, valamint CsongrÃ ¡d megye MÃ ³rahalmi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, valamint az N46.244069 Ã ©s az E19.555064 GPS GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ BalotaszÃ ¡llÃ ¡s telepÃ ¼lÃ ©s teljes belterÃ ¼lete 15.1.2017 BÃ ¡cs-Kiskun megye Kiskunhalasi jÃ ¡rÃ ¡sÃ ¡nak az N46.268418 Ã ©s az E19.573609, az N46.229847 Ã ©s az E19.619350, az N46.241335 Ã ©s az E19.555281, valamint az N46.244069 Ã ©s az E19.555064 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Kelebia-Ã jfalu telepÃ ¼lÃ ©s teljes belterÃ ¼lete 6.1.2017 to 15.1.2017 CsongrÃ ¡d megye MÃ ³rahalom, Kistelek Ã ©s Szeged jÃ ¡rÃ ¡sainak, Ã ©s BÃ ¡cs-Kiskun megye Kiskunmajsa jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, vaalmint az N46.342783 Ã ©s az E19.802446 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint a kÃ ¶vetkezÃ k Ã ¡ltal hatÃ ¡rolt terÃ ¼let: BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye nyugati hatÃ ¡rÃ ¡tÃ ³l dÃ ©lre az 5-Ã ¶s Ã ºt, majd Kistelek Ã ©s BalÃ ¡stya kÃ ¶zigazgatÃ ¡si hatÃ ¡ra az 5-Ã ¶s Ã ºtig, majd dÃ ©lre az 5-Ã ¶s Ã ºton az E68-as Ã ºtig, majd nyugatra az E68-as az E57-es Ã ºtig, majd az E75-Ã ¶s a dÃ ©lre a Magyar-szerb hatÃ ¡rig, majd kÃ ¶vetve a hatÃ ¡rt nyugatra, majd a BÃ ¡cs-Kiskun-CsongrÃ ¡d megyehatÃ ¡rt Ã ©szakketre 9.1.2017 CsongrÃ ¡d megye MÃ ³rahalom jÃ ¡rÃ ¡sÃ ¡nak az N46.342763 Ã ©s az E19.886990, Ã ©s az N46,3632 Ã ©s az E19,8754, Ã ©s az N46.362391 Ã ©s az E19.889445, vaalmint az N46.342783 Ã ©s az E19.802446 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint ForrÃ ¡skÃ ºt, Ã llÃ ©s Ã ©s BordÃ ¡ny telepÃ ¼lÃ ©sek teljes beÃ ©pÃ ­tett terÃ ¼lete 31.12.2016 to 9.1.2017 JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rtoni Ã ©s MezÃ tÃ ºri jÃ ¡rÃ ¡sÃ ¡nak, valamint BÃ ©kÃ ©s megye Szarvasi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.8926211 Ã ©s az E20.367360, valamint az N46.896193 Ã ©s az E20.388287 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint Ã csÃ ¶d telepÃ ¼lÃ ©s teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete 26.12.2016 JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rtoni Ã ©s MezÃ tÃ ºri jÃ ¡rÃ ¡sÃ ¡nak az N46.8926211 Ã ©s az E20.367360, valamint az N46.896193 Ã ©s az E20.388287 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 17.12.2016 to 26.12.2016 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.665317 Ã ©s az E19.805388, az N46.794889 Ã ©s az E19.817377, az N46.774805 Ã ©s az E19.795087, valamint az N46.762825 Ã ©s az E19.857375 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 24.12.2016 to 2.1.2017 BÃ ©kÃ ©s megye Sarkadi jÃ ¡rÃ ¡sÃ ¡nak, valamint HajdÃ º-Bihar megye BerettyÃ ³Ã ºjfalui jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.951822 Ã ©s az E21.603480 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 2.1.2017 BÃ ©kÃ ©s megye Sarkadi jÃ ¡rÃ ¡sÃ ¡nak az N46.951822 Ã ©s az E21.603480 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 24.12.2016 to 2.1.2017 CsongrÃ ¡d megye Szentesi, CsongrÃ ¡di Ã ©s HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak, valamint JÃ ¡sz-Nagykun-Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 3.1.2017 CsongrÃ ¡d megye Szentesi jÃ ¡rÃ ¡sÃ ¡nak az N46.682909 Ã ©s az E20.33426, valamint az N46.619294 Ã ©s az E20.390083 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 25.12.2016 to 3.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi, BÃ ©kÃ ©scsabai, BÃ ©kÃ ©si Ã ©s Gyulai jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.599129 Ã ©s az E21.02752, az N46.595641 Ã ©s az E21.028533, az N46.54682222 Ã ©s az E20.8927, valamint az N46.654794 Ã ©s az E20.948188 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: 44-es Ã ºt- 445-Ã ¶s Ã ºt-4432-es Ã ºt- 4434-es Ã ºt-4428-as Ã ºt MunkÃ ¡csy sor- 4418-as Ã ºt  BÃ ©kÃ ©s-CsongrÃ ¡d megye hatÃ ¡ra  4642-es Ã ºt 6.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi, MezÃ kovÃ ¡cshÃ ¡zi Ã ©s BÃ ©kÃ ©csabai jÃ ¡rÃ ¡sÃ ¡nak az N46.599129 Ã ©s az E21.02752, az N46.595641 Ã ©s az E21.028533, az N46.54682222 Ã ©s az E20.8927, valamint az N46.654794 Ã ©s az E20.948188 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint SzabadkÃ ­gyÃ ³s Ã ©s MedgyesbodzÃ ¡s-GÃ ¡bortelep telepÃ ¼lÃ ©sek teljes belterÃ ¼lete 28.12.2016 to 6.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi Ã ©s Kiskunmajsai, valamint CsongrÃ ¡d megye Kisteleki, CsongrÃ ¡di Ã ©s Szegedi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.544052 Ã ©s az E19.968252, valamint az N46.485451 Ã ©s az E20.027345 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, tovÃ ¡bbÃ ¡ TÃ ¶mÃ ¶rkÃ ©ny Ã ©s Baks telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, valamint Csanytelek telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si kÃ ¼lterÃ ¼letÃ ©nek az AlsÃ ³-fÃ csatorna vonalÃ ¡tÃ ³l dÃ ©lre esÃ  teljes terÃ ¼lete 6.1.2017 BÃ ¡cs-Kiskun megye KiskunfÃ ©legyhÃ ¡zi jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye Kisteleki jÃ ¡rÃ ¡sÃ ¡nak az N46.544052 Ã ©s az E19.968252, valamint az N46.485451 Ã ©s az E20.027345 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 29.12.2016 to 6.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.306591 Ã ©s az E20.268039 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint dÃ ©len a 43-as Ã ºt Ã ¡ltal hatÃ ¡rolt terÃ ¼let Deszkig, Deszk teljes belterÃ ¼lete, illetve az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: M43-as Ã ºt  5-Ã ¶s Ã ºt  BalÃ ¡stya kÃ ¶zigazgatÃ ¡si hatÃ ¡ra  Ã pusztaszer kÃ ¶zigazgatÃ ¡si hatÃ ¡ra  4519-es Ã ºt  4519-es Ã ºton 6 km-re Ã pusztaszer hatÃ ¡rÃ ¡tÃ ³l kiindulva keletre az Atkai holtÃ ¡gig  SÃ ¡ndorfalva kÃ ¶zigazgatÃ ¡si hatÃ ¡ra 6.1.2017 CsongrÃ ¡d megye Szegedi, HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak az N46.306591 Ã ©s az E20.268039 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 28.12.2016 to 6.1.2017 BÃ ©kÃ ©s megye GyomaendrÃ di Ã ©s Szeghalmi jÃ ¡rÃ ¡sÃ ¡nak, valamint JÃ ¡sz-Nagykun-Szolnok megye MezÃ tÃ ºri jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.992986 Ã ©s az E20.888836 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint GyomaendrÃ d 443-as Ã ©s 46-os uatktÃ ³l keletre esÃ  belterÃ ¼lete 10.1.2017 BÃ ©kÃ ©s megye GyomaendrÃ di jÃ ¡rÃ ¡sÃ ¡nak az N46.992986 Ã ©s az E20.888836 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 1.1.2017 to 10.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi Ã ©s BÃ ©kÃ ©scsabai jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye Szentesi Ã ©s HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.5953 Ã ©s az E20.62686 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, NagyszÃ ©nÃ ¡s telepÃ ¼lÃ ©s belterÃ ¼lete, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: CsongrÃ ¡d-BÃ ©kÃ ©s megye hatÃ ¡ra  4418-as Ã ºt  4419-es Ã ºt  47-es Ã ºt  4405-Ã ¶s Ã ºt  Szentesi-HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi jÃ ¡rÃ ¡s hatÃ ¡ra 12.1.2017 BÃ ©kÃ ©s megye OroshÃ ¡zi jÃ ¡rÃ ¡sÃ ¡nak az N46.5953 Ã ©s az E20.62686 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, valamint OroshÃ ¡za-Szentetornya telepÃ ¼lÃ ©s belterÃ ¼lete, valamint OroshÃ ¡za-RÃ ¡kÃ ³czitelep Ã ©s OroshÃ ¡za-GyopÃ ¡rosfÃ ¼rdÃ  telepÃ ¼lÃ ©sek belterÃ ¼letÃ ©nek a 4406-os Ã ©s a 47-es utaktÃ ³l Ã ©szakra Ã ©s nyugatra esÃ  belterÃ ¼lete 3.1.2017 to 12.1.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak, BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak, valamint CsongrÃ ¡d megye CsongrÃ ¡di Ã ©s Szentesi jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.853433 Ã ©s az E20.139858 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei,.valamint Tiszasas telepÃ ¼lÃ ©s teljes kÃ ¶zigazgatÃ ¡si terÃ ¼let,, valamint a 44-es Ã ºt, a 4622-es Ã ºt, a 4623-as Ã ºt, a 4625-Ã ¶s Ã ºt Ã ©s a BÃ ¡cs-Kiskun-JÃ ¡sz-Nagykun-Szolnok megyehatÃ ¡r Ã ¡ltal hatÃ ¡rolt terÃ ¼let 12.1.2017 JÃ ¡sz-Nagykun Szolnok megye KunszentmÃ ¡rtoni jÃ ¡rÃ ¡sÃ ¡nak Ã ©s BÃ ¡cs-Kiskun megye TiszakÃ ©cskei jÃ ¡rÃ ¡sÃ ¡nak az N46.853433 Ã ©s az E20.139858 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 3.1.2017 to 12.1.2017 CsongrÃ ¡d megye Szegedi Ã ©s MakÃ ³i jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.151747 Ã ©s az E20.290045 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei, Deszk, FerencszÃ ¡llÃ ¡s, KlÃ ¡rafalva, Ã jszentivÃ ¡n, Tiszasziget telepÃ ¼lÃ ©sek teljes kÃ ¶zigazgatÃ ¡si terÃ ¼lete, Szeged telepÃ ¼lÃ ©s kÃ ¶zigazgatÃ ¡si terÃ ¼letÃ ©nek a Tisza folyÃ ³  Herke utca  43-as fÃ Ã ºt  Ã jszÃ reg  SzÃ reg Ã ¡ltal hatÃ ¡rolt rÃ ©sze, valamint Kiszombor telepÃ ¼lÃ ©s belterÃ ¼letÃ ©nek a Rokkant kÃ ¶z  Pollner KÃ ¡lmÃ ¡n utca  Farkas utca  Kiss MenyhÃ ©rt utca  DÃ ³zsa GyÃ ¶rgy u.  DÃ ©lvidÃ ©ki utca  KÃ ¶r utca  Ã bÃ ©bai utca Ã ©szaki rÃ ©sze  a 884/1 Ã ©s 05398 hrsz. telkek  05397 hrsz. Ã ºt  05402 hrsz. csatorna Ã ©szaki rÃ ©sze Ã ¡ltal hatÃ ¡rolt rÃ ©sze 12.1.2017 CsongrÃ ¡d megye Szegedi jÃ ¡rÃ ¡sÃ ¡nak az N46.151747 Ã ©s az E20.290045 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 6.1.2017 to 15.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti Ã ©s KunszentmiklÃ ³si jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.931868 Ã ©s az E19.519266 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: 5301-es Ã ºt  5303-as Ã ºt  5305-Ã ¶s Ã ºt  Pest-BÃ ¡cs-Kiskun megyehatÃ ¡r-4625-Ã ¶s Ã ºt  4623-as Ã ºt- 44-es Ã ºt  54-es Ã ºt  E75-Ã ¶s Ã ºt  52-es Ã ºt 18.1.2017 BÃ ¡cs-Kiskun megye KecskemÃ ©ti jÃ ¡rÃ ¡sÃ ¡nak az N46.931868 Ã ©s az E19.519266 GPS GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 9.1.2017 to 18.1.2017 HajdÃ º-Bihar megye HajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi, BalmazÃ ºjvÃ ¡rosi Ã ©s HajdÃ ºnÃ ¡nÃ ¡si jÃ ¡rÃ ¡sÃ ¡nak a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.754332 Ã ©s az E21.338786 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 23.1.2017 HajdÃ º-Bihar megye HajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi jÃ ¡rÃ ¡sÃ ¡nak az N47.754332 Ã ©s az E21.338786 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  rÃ ©szei 14.1.2017 to 23.1.2017 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Biddinghuizen I  Vanaf Knardijk N302 in Harderwijk de N302 volgen in noordwestelijke richting tot aan de N305  Bij splitsing de N305 volgen in noordelijke richting tot aan N302  De N302 volgen tot Vleetweg  De Vleetweg volgen tot aan de Kuilweg  De kuilweg volgen tot aan de Rietweg  De Rietweg volgen in noordoostelijke richting tot aan de Larserringweg  De Larserringweg volgen in noordelijke richting tot de Zeeasterweg  De Zeeasterweg volgen in oostelijke richting tot aan Lisdoddepad  Lisdoddepad volgen in noordelijke richting tot aan de Dronterweg  De Dronterweg volgen in oostelijke richting tot aan de Biddingweg (N710)  De Biddingweg (N710) in noordelijke richting volgen tot aan de Elandweg  De Elandweg volgen in westelijke richting tot aan de Dronterringweg (N307)  Dronterringweg (N307) volgen in Zuidoostelijke overgaand in Hanzeweg tot aan Drontermeer(Water)  Drontermeer volgen in zuidelijke richting ter hoogte van Buitendijks  Buitendijks overgaand in Buitendijksweg overgaand in Groote Woldweg volgen tot aan Zwarteweg  De Zwarteweg in westelijke richting volgen tot aan de Mheneweg Noord  Mheneweg Noord volgen in zuidelijke richting tot aan de Zuiderzeestraatweg  Zuiderzeestraatweg in zuidwestelijke richting volgen tot aan de Feithenhofsweg  Feithenhofsweg volgen in zuidelijkerichting tot aan Bovenstraatweg  Bovenstraatweg in westelijke richting volgen tot aan Laanzichtsweg  Laanzichtsweg volgen in zuidelijke richting tot aan Bovendwarsweg  Bovendwarsweg volgen in westelijke richting tot aan de Eperweg (N309)  Eperweg (N309) volgen in zuidelijke richting tot aan autosnelweg A28 (E232)  A28 (E232) volgen in zuidwestelijke richting tot aan Harderwijkerweg (N303)  Harderwijkerweg(N303) volgen in zuidelijke richting tot aan Horsterweg  Horsterweg volgen in westelijke richting tot aan Oude Nijkerkerweg  Oude Nijkerkerweg overgaand in arendlaan volgen in zuidwestelijke richting tot aan Zandkampweg  Zandkampweg volgen in noordwestelijke richting tot aan Telgterengweg  Telgterengweg volgen in zuidwestelijke richting tot aan Bulderweg  Bulderweg volgen in westelijke richting tot aan Nijkerkerweg  Nijkerkerweg volgen in westelijke richting tot aan Riebroeksesteeg  Riebroekersteeg volgen in noordelijke/westelijke richting (doodlopend) overstekend A28 tot aan Nuldernauw (water)  Nuldernauw volgen in noordelijke richting overgaand in Wolderwijd (water) tot aan Knardijk (N302)  N302 volgen in Noordwestelijke richting tot aan N305 28.12.2016 Biddinghuizen I  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309)  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg (N708)  Bremerbergweg (N708) volgen in noodwestelijke richting overgaand in Oldebroekerweg tot aan Swifterweg (N710)  Swifterweg (N710)volgen in noordelijke richting tot aan Hoge Vaart (water) 19.12.2016 to 28.12.2016 Biddinghuizen II  Vanaf splitsing Newtonweg  N302 in Harderwijk de N302 volgen in noordwestelijke richting tot aan de N305  Bij splitsing de N305 volgen in noordelijke richting tot aan N302  De N302 volgen tot Vleetweg  De Vleetweg volgen tot aan de Kuilweg  De kuilweg volgen tot aan de Rietweg  De Rietweg volgen in noordoostelijke richting tot aan de Larserringweg  De Larserringweg volgen in noordelijke richting tot de Zeeasterweg  De Zeeasterweg volgen in oostelijke richting tot aan Lisdoddepad  Lisdoddepad volgen in noordelijke richting tot aan de Dronterweg  De Dronterweg volgen in oostelijke richting tot aan de Biddingweg (N710)  De Biddingweg (N710) in noordelijke richting volgen tot aan de Elandweg  De Elandweg volgen in oostelijke richting tot aan de Dronterringweg (N307)  Dronterringweg (N307) volgen in Zuidoostelijke overgaand in Hanzeweg tot aan Drontermeer(Water)  Drontermeer volgen in zuidelijke richting ter hoogte van Buitendijks  Buitendijks overgaand in Buitendijksweg overgaand in Groote Woldweg volgen tot aan Zwarteweg  De Zwarteweg in westelijke richting volgen tot aan de Mheneweg Noord  Mheneweg Noord volgen in zuidelijke richting tot aan de Zuiderzeestraatweg  Zuiderzeestraatweg in zuidwestelijke richting volgen tot aan de Feithenhofsweg  Feithenhofsweg volgen in zuidelijkerichting tot aan Bovenstraatweg  Bovenstraatweg in westelijke richting volgen tot aan Laanzichtsweg  Laanzichtsweg volgen in zuidelijke richting tot aan Bovendwarsweg  Bovendwarsweg volgen in westelijke richting tot aan de Eperweg (N309)  Eperweg (N309) volgen in zuidelijke richting tot aan autosnelweg A28 (E232)  A28 (E232) volgen in zuidwestelijke richting tot aan Ceintuurbaan (N302)  Ceintuurbaan (N302) overgaand in Knardijk (N302) volgen in noordelijke richting tot aan splitsing Newtonweg  N302 in Harderwijk 31.12.2016 Biddinghuizen II  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olsterweg.  Olsterweg volgen in zuidwestelijke richting tot aan Olderbroekerweg N709.  Olderbroekerweg N709 volgen in zuidoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer.  Veluwemeer volgen in zuidwestelijke richting tot aan Strandgaperweg.  Strandgaperweg volgen in noodwestelijke vervolgens in oostelijke richting en vervolgens weer in noordwestelijke richting tot aan Mosseltocht.  Van Mosseltocht in noordwestelijke richting over betonpad tot aan Mosselweg.  Mosselweg overstekend via betonpad tot aan Kokkeltocht  Van Kokkeltocht in noordwestelijke richting via betonpad tot aan Kokkelweg  Van Kokkelweg via betonpad in noodwestelijke richting tot aan Hoge vaart (water)  Hoge Vaart volgen in noordoostelijke richting tot aan Swifterweg (N710) 23.12.2016 to 31.12.2016 Biddinghuizen III  Vanaf brug Biddingweg(N710) Lage vaart, Biddingweg volgen in noordelijke richting tot aan Elandweg  Elandweg volgen in oostelijke richting tot aan Dronterringweg (N307)  Dronterringweg (N307) volgen in zuidoostelijke richting tot aan Rendieerweg  Rendierweg volgen in noordoostelijke richting tot aan Swiftervaart(water)  Swiftervaart volgen in oostelijke richting tot aan Lage vaart  Lage vaart volgen in noordelijke richting tot aan Ketelmeer(water)  Ketelmeer volgen in zuidoostelijke overgaand in Vossemeer overgaand in Drontermeer volgen ter hoogte van Geldersesluis  Geldersesluis volgen in oostelijke richting tot aan Buitendijks  Buitendijks volgen in zuidoostelijke richting overgaand in Groote Woldweg tot aan Naalderweg  Naalderweg volgen in oostelijke richting tot aan Kleine Woldweg  Kleine Woldweg volgen in zuidelijke richting tot aan Zwarteweg  Zwarteweg volgen in oostelijke richting overgaand in Wittensteinse Allee tot aan Oosterweg  Oosterweg volgen in zuidelijke richting tot aan Zuiderzeestraatweg (N308)  Zuiderzeestraatweg volgen in westelijke richting tot aan Mheneweg Zuid  Mheneweg Zuid in zuidelijke richting overgaand in Bongersweg overgaand in Ottenweg tot aan A28  A28 volgen in zuidwestelijke richting tot aan N302)  N302 volgen in noordelijke richting overgaand in Knardijk (N302) overgaand in Ganzenweg tot aan Futenweg  Futenweg volgen in oostelijke richting tot aan Larserweg (N302)  Larserweg (N302) volgen in noordelijke richting Zeebiesweg  Zeebiesweg volgen in oostelijke richting tot aan Larserringweg  Larserringweg volgen in noordelijke richting tot aan Lisdoddeweg  Lisdoddeweg volgen in oostelijke richting tot aan Wiertocht  Wiertocht volgen in noordelijke richting tot aan Dronterweg  Dronterweg volgen in oostelijke richting tot aan Biddingweg(N710) 1.1.2017 Biddinghuizen III  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Olstertocht  Olstertocht volgen in noordoostelijke richting tot aan Elburgerweg N309  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg  Oldebroekerweg volgen in noordwestelijke richting tot aan Baan  Baan volgen in westelijke richting overgaand in Swifterweg (N710)  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (Water) 24.12.2016 to 1.1.2017 Abbega  Vanaf kruising A7/ Van Aylvaweg, Van Aylvaweg volgen in noordoostelijke overgaand in Gijsbert Japiksweg overgaand in Arumerweg overgaand in Grauwe Kat tot aan Allengaweg  Allengaweg volgen in oostelijke richting overgaand in Hizzaarderlaan overgaand in Kerkstraat tot aan Buren  Buren volgen in noordelijke richting overgaand in Noordereind overgaand in Berghuizerweg tot aan Slachtedijk  Slachtedijk volgen in zuidoostelijke richting tot aan De Leane  De Leane volgen in oostelijke richting overgaand in Greate Buorren tot aan de Gaest  De Gaest volgen in zuidoostelijke richting tot aan N359  N359 volgen in noordoostelijke richting tot aan Walperterwei  Walperterwei volgen in zuidelijke richting tot aan Boalserter Feart(Water)  Boalserter Feart volgen in oostelijke richting tot aan Sassingawei  Sassingawei volgen in zuidoostelijke richting overgaand in Monsamabuorren overgaand in Iewei tot aan Haeredyk  Haeredyk volgen in oostelijke richting overgaand Draversdyk overgaand in Molmawei tot aan Slachtedyk  Slachtedyk volgen in oostelijke richting tot aan Suderdyk  Suderdyk volgen in noordoostelijke richting overgaand in Waltawei overgaand in De Trochsnijing overgaand in Hagedyk tot aan Harstawei  Harstawei(N384) volgen in zuidoostelijke richting tot aan Nummer (N354)  Nummer (N354) volgen in zuidelijke richting tot aan Spearsterdyk  Spaersterdyk volgen in oostelijke richting overgaand in Mardyk tot aan oever Sneekermeer  Oever Sneekermeer volgen in zuidelijke richting over gaand in Prinses Margrietkanaal  Prinses Margrietkanaal volgen in zuidelijke richting overgaand in Modderige Geau  Modderige Geau volgen in zuidoostelijke richting tot aan Nije Dyk  Nije Dyk volgen tot aan Stobberak  Stobberakl volgen in zuidwestelijke richting tot aan Langweerdervaart  Langweerdervaart volgen in oostelijke richting tot aan Pontdyk  Pontdyk volgen in zuidelijke richting tot aan Koevordersluis.  Koevordersluis volgen in zuidelijke richting tot aan Prinses Maregrietkanaal.  Prinses Margrietkanaal volgen in zuidelijke richting over Koevordermeer tot aan De Welle.  De Welle volgen in westelijke richting tot aan Nummer (N354).  Nummer (N354) volgen tot aan Vosseleane  Vosseleane(N928) volgen in westelijke richting tot aan N928  N928 volgen in zuidwestelijke richting tot aan De Le  De Le volgen in zuidelijke richting over Slotermeer  Oevers Slotermeer volgen in zuidwestelijke richting tot aan Warrensterwei  Warrensterwei volgen in Noordelijke richting tot aan Ypecolaga (N928)  Ypecolaga (N928) overstekend in westelijke richting naar Nummer  Nummer volgen in westelijke richting tot aan Trophornsterweg  Trophornsterweg volgen in westelijke/ zuidwestelijke richting tot aan Keamerlanswyk  Kamerlanswyk volgen in westelijke/ zuidwestelijke richting tot aan Waldwei  Waldwei volgen in zuidwestelijkerichting overgaand in Ige Galemawei overgaand in Oordenwei overgaand in Flinkeboskje tot aan Galamadammen  Galamadammen volgen in westelijk/noordwestelijke richting overgaand in Sudergoawei tot aan Lange Laene  Lange Laene volgen in noordwestelijke richting tot aan Soal  Soal volgen in zuidwestelijke richting tot aan Oever IJsselmeer  Oever IJsselmeer volgen in noordelijke via Gaast en Piaam tot aan Zeedyk (Makkum)  Zeedyk in noordelijke richting tot aan Suderseewei  Suderseewei volgen in noordelijke richting overgaand in Weersterweg tot aan A7 overgaand in Van Aylvaweg 13.1.2017 Abbega  Vanaf de kruising van de N359 en de A7, de A7 volgen in oostelijke richting tot aan de Hottingawei  De Hottingawei volgen in noordelijke richting tot aan de Ingenawei  De Ingenawei volgen in oostzuidelijke richting tot aan de Monumentwei  De Monumentwei volgen in zuidelijke richting tot aan de A7  De A7 volgen in oostzuidelijke richting overgaand in zuidelijke richting tot aan de Alde Himdyk  De Alde Himdyk volgen in westelijke richting overgaand in Skerdyk volgen in zuidwestelijke richting overgaand in Parallelwei tot aan de De Cingel  De De Cingel volgen in zuidelijke richting tot aan de Zuidwesthoekweg  De Zuidwesthoekweg volgen in westelijke richting overgaand in Nijesyl in zuidelijke richting tot aan de Alde Skatting  De Alde Skatting volgen in zuidelijke richting tot aan de Lytshuzen  De Lytshuzen vogen in westelijke richting overgaand in noordelijke richting overgaand in de Rigedyk overgaand in de Hagenadyk tot aan de Breksdyk  De Breksdyk volgen in noordelijke richting overgaand in de Stasjonsleane tot aan de Spoorlijn Sneek-Stavoren  De Spoorlijn Sneek-Stavoren volgen in westelijke richting tot aan de De Ry.  De De Ryp volgen in noordelijke richting overgaand in de Rijpsterweg overgaand in de Doarpswei tot aan de Mardyk  De Mardyk volgen in westelijke richting tot aan het water Opfeart  Het water Opfeart volgen in noordelijke richting tot aan de Arkumerlaan  De Arkumerlaan volgen in noordoostelijke richting overgaand in Arkum tot aan de Hemdijk  De Hemdijk volgen in westnoordelijke richting tot aan de Waltaweg  De Waltaweg volgen in noordelijke richting tot aan de Singel  De Singel volgen in westelijke richting tot aan de N359  De N359 volgen in noordelijke richting tot aan de A7 5.1.2017 to 13.1.2017 Hiaure  Vanaf de Jisterwei/rand Nationaal Park Lauwersmeer, rand Nationaal Park Lauwersmeer volgen in zuidoostelijke richting tot aan de Lauwersmeerwei (N361)  De Lauwersmeerwei (N361) volgen in zuidwestelijke richting tot aan de Skanserwei  De Skanserwei volgen in zuidelijke richting overgaand in de Mounebuorren overgaand in de Systerwei tot aan de Saatsenwei  De Saatsenwei volgen in zuidelijke richting overgaand in de Sylsterwei overgaand in de Wouddijk (N358) overgaand in de Faertsichtwei (N358) tot aan de Foarwei  De Foarwei volgen in westelijke richting overgaand in de Simmerwei tot aan de Eelke Meinertswei  De Eelke Meinertswei volgen in zuidelijke richting overgaand in de Triemen overgaand in de Triemsterloane tot aan de Foarwei  De Foarwei volgen in westelijke richting overgaand in de Voorstraat overgaand in de Bovenweg overgaand in de Oosteinde overgaand in de Hoofdstraat overgaand in de Stinsweg tot aan de Rondweg (N356)  De Rondweg (N356) volgen in zuidelijke richting tot aan spoorlijn Leeuwarden  Groningen  De spoorlijn Leeuwarden  Groningen volgen in westelijke richting tot aan de Stationsweg  De Stationsweg volgen in Noordelijke richting tot aan de Ottemaweg  De Ottemaweg volgen in noordelijke richting tot aan de Kerkweg  De Kerkweg volgen in westelijke richting overgaand in de Bosweg tot aan de Klaas Douwesweg  De Klaas Douwesweg volgen in zuidelijke richting tot aan de Van Sminiaweg  De Van Sminiaweg volgen in westelijke richting tot aan de Rhaladijk  De Rhaladijk volgen in westelijke richting tot aan de Aldemiedwei  De Aldemiedwei volgen in westelijke richting tot aan de Aldtsjerksterfeart (water)  De Aldtsjerksterfeart (water) volgen in westelijke richting tot aan de Dokkumer Ee (water)  De Dokkumer Ee volgen in noordelijke richting tot aan de Kontribusjefeart (water)  De Kontribusjefeart (water) volgen in westelijke richting tot aan It Klaester  It Klaester volgen in westelijke richting tot aan de Herjuwsmawei  De Herjuwsmawei volgen in noordwestelijke richting tot aan de Hogebeintumerweg  De Hogebeintumerweg volgen in westelijke richting tot aan de Hoofdstraat  De Hoofdstraat volgen in noordelijke richting tot aan de Reinderslaan  De Reinderslaan volgen in westelijke richting tot aan de Zeedijk  De Zeedijk volgen in noordoostelijke richting ter hoogte van de Koollaan  Vanaf de Zeedijk ter hoogte van de Koollaan in noordwestelijke richting tot aan oever van de Waddenzee  De oever van de Waddenzee volgen in oostelijke richting tot aan het noordelijkste punt van de Granddijk (N356)  Het noordelijkste punt van de Granddijk (N356) volgen in de oostelijke richting van de oever van de Waddenzee tot aan de Jisterwei/rand Nationaal Park Lauwersmeer 18.1.2017 Hiaure  Vanaf splitsing Hantumerweg  Seepmaweg de Seepmaweg volgen in westelijke richting, overgaand in de Langeweg  De Langeweg volgen tot aan de Nesserweg  De Nesserweg volgen in westelijke richting, overgaand in de Dongeraweg  De Dongeraweg volgen tot aan de Bollingwier  De Bollingwier volgen in zuidelijke richting tot aan de Bartensweg  De Bartensweg volgen in zuidelijke richting tot aan de Grytmansweg  De Grytmansweg volgen in zuidelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidelijke richting tot aan de waterloop (Jellegat)  De waterloop (Jellegat) volgen in zuidelijke richting tot aan de Lauwersseeweg  De Lauwersseeweg (N361) volgen in zuidwestelijke richting tot aan de Rondweg West  De Rondweg West volgen in noordelijke richting tot aan de Birdaarderstraatweg  De Birdaarderstraatweg volgen in westelijke richting tot aan de Klaarkampsterweg  De Klaarkampsterweg volgen in noordelijke richting tot aan de Tange  De Tange volgen in noordoostelijke richting tot aan de Buorren  De Buorren volgen in noordelijke richting tot aan de Van Kleffensweg  De Van Kleffensweg volgen in westelijke richting tot de watergang (Raardervaart)  De watergang (Raardervaart) overgaand in Holwertervaart volgen in noordwestelijke richting tot aan de Heilige weg  De Heilige weg volgen in noordoostelijke richting tot aan de Dokkumerweg  De Dokkumerweg volgen in zuidoostelijke richting tot aan de Poeleweg  De Poeleweg volgen in noordelijke richting overgaand in de Lania  De Lania volgen tot de kruising van de Holleweg  Fetseweg  Vanaf de kruising van de Holleweg  Fetseweg de watergang volgen in noordoostelijke  noordelijke richting tot aan de splitsing van de Hantumerweg  Ternaarderweg  De Hantumerweg volgen in noordelijke richting tot aan de splitsing van de Hantumerweg  Seepmaweg 10.1.2017 to 18.1.2017 Kamperveen  Vanaf de kruising N50 / Noorddiepweg, Noorddiepweg volgen in zuidoostelijke richting tot aan Kattewaardweg  Kattewaardweg volgen in oostelijke richting tot aan Frieseweg  Frieseweg volgen in noordelijke richting tot aan Middendijk  Middendijk volgen in oostelijke richting tot aan Heultjesweg  Heultjesweg volgen in oos- zuidoostelijke richting tot aan Nijlandsweg  Nijlandsweg volgen in oostelijke richting tot aan Stikkenpolderweg  Stikkenpolderweg volgen in zuidelijke richting tot aan Nesweg  Nesweg volgen in noordoostelijke richting tot aan Brinkweg  Brinkweg volgen in zuidelijke richting tot aan waterloop  Waterloop volgen in oostelijke richting tot aan Mandjeswaardweg  Mandjeswaardweg. Volgen in zuidelijke richting tot aan Provincialeweg N760  Provincialeweg N760 volgen in oostelijke richting overgaand in Kamperzeedijk West tot aan Schaapsteeg  Schaapsteeg volgen in zuidelijke richting overgaand in Oude Wetering tot aan Stadshagenallee  Stadshagenallee volgen in oostelijke richting tot aan Milligerlaan  Milligerlaan volgen in zuidelijke richting tot aan Mastenbroekerallee  Mastenbroekerallee volgen in oostelijke richting tot aan Hasselterdijk  Hasselterdijk volgen in zuidelijke richting tot aan Frankhuisweg  Frankhuisweg volgen in zuidelijke richting tot aan Hasselterweg  Hasselterweg volgen in zuidwestelijke richting tot aan Blaloweg  Blaloweg volgen in zuidelijke richting tot aan Westenholterallee  Westerholterallee volgen in zuidoostelijke richting overgaand in IJselallee tot aan Spoorlijn Zwolle -Amersfoort  Spoorlijn Zwolle Amersfoort volgen in zuidelijke richting tot aan IJssel  IJssel volgen in zuidelijke richting tot aan. Jaagpad  Jaagpad volgen in zuidelijke richting tot aan Nieuweg  Nieuweweg volgen in zuidelijke richting overgaand in Apeldoornseweg overgaand in Groteweg tot aan Molenweg  Molenweg volgen in noordwestelijke richting tot aan Leemculenweg  Leemculenweg volgen in westelijke richtingtot aan A50.  A50 volgen in zuidelijke richting tot aan afslag Nunspeet / Kamperweg  Kamperweg. Volgen in noordelijke richting tot aan Nieuwe Zuidweg  Nieuwe Zuidweg volgen in zuidwestelijke richting overgaand in Zuidweg tot aan Elburgerweg  Elburgerweg volgen in noordelijke richting to aan A28  A28 volgen in zuidwestelijke richting tot aan Beukenlaan verlengde Haerderweg  Beukenlaan verlengde Haerderweg volgen in noordwetelijke richting tot aan Bovenweg  Bovenweg volgen in zuidwestelijke richting tot aan Burgermeester Frieswijkweg  Burgermeester Frieswijkweg volgen in noordelijke richting tot aan Grevensweg  Grevensweg volgen in noordelijke richting tot aan Zuiderzeestraatweg West  Zuiderzeestraatweg West. Volgen in zuidelijke richting tot aan Mazenbergerweg  Mazenbergerweg volgen in zuidwestelijke richting tot aan Molenweg  Molenweg volgen in zuidelijke richting tot aan Kolmansweg  Kolmansweg volgen in westelijke richting tot aan Hoge Bijssselse-Pad  Hoge Bijssselse-Pad volgen in noordwestelijke richting tot aan Veluwemeer  Veluwemeer overstekend naar Bremerbergweg  Bremerbergweg volgen in noordelijke richting overgaand in Oldebroekerweg tot aan Baan/N710  Baan/N710 volgen in noordwestelijke richting overgaand in Swifterweg tot aan Biddingringweg/ N305  Biddingringweg./ N305 volgen in noordoostelijke richting tot aan Hanzeweg./N307  Hanzeweg./N307 volgen in oostelijke richting tot aan Ketelweg  Ketelweg volgen in noordelijke richting tot aan Vossemeerdijk  Vanaf Vossemeerdijk via Vossemeer naar de monding van de IJssel  Monding van de IJssel volgen tot aan N50  N50 volgen in noordelijke richting tot aan kruising N50 / Noorddiepweg 17.1.2017 Kamperveen  Vanaf de kruising van de N307 en de Buitendijksweg, de Buitendijksweg volgend in zuidelijke richting tot aan de Cellesbroeksweg  De Cellesbroeksweg volgend in oostelijke richting tot aan de Zwartendijk  De Zwartendijk volgend in zuidelijke richting tot aan de Slaper  De Slaper volgend in noordoostelijke richting tot aan de Meester J.L.M. Niersallee  De Meester J.L.M. Niersallee volgend in noordoostelijke richting tot aan de N763  De N763 volgend in zuidelijke richting tot aan de N308  De N308 volgend in westelijke richting tot aan de Polweg  De Polweg volgend in noordelijke richting tot aan de Oosterbroekweg  De Oosterbroekweg volgend in westelijke richting tot aan de Oosterseweg  De Oosterseweg volgend in noordelijke richting tot aan de Zwarteweg  De Zwarteweg volgend in westelijke richting overgaan in de Oostendorperstraatweg tot aan de Weeren  De Weeren volgend in westelijke richting tot aan de Oostelijke Rondweg  De Oostelijke Rondweg volgend in noordelijke richting tot aan de Wijkerwoldweg  De Wijkerwoldweg volgend in noordelijke richting overgaand in westelijke richting tot aan het Drontermeer  Het Drontermeer volgend in noordelijke richting tot aan de N307  De N307 volgend in oostelijke richting tot aan de Buitendijkseweg 9.1.2017 to 17.1.2017 (c) the entry for Poland is replaced by the following: Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: W mieÃ cie GorzÃ ³w Wielkopolski poczynajÃ c od strony pÃ ³Ã nocnej biegnie ulicÃ WylotowÃ , od skrzyÃ ¼owania z ulicÃ SkrajnÃ , w kierunku poÃ udniowo  wschodnim, aÃ ¼ do skrzyÃ ¼owania ulic: Wylotowa, Ã wietlana i Borkowska. W tym miejscu nastÃpuje zaÃ amanie granicy w kierunku poÃ udniowym, wzdÃ uÃ ¼ ul. KoÃ cielnej do skrzyÃ ¼owania z ulicÃ KwiatowÃ . W tym miejscu nastÃpuje zmiana przebiegu granicy na kierunku wschodnim, do skraju lasu. NastÃpnie wzdÃ uÃ ¼ skraju lasu do ulicy MigdaÃ owej. Z punktu na skraju lasu przy ul. MigdaÃ owej granica, przecinajÃ c las, biegnie do skrzyÃ ¼owania drÃ ³g leÃ nych, przy poÃ udniowym skraju lasu. Dalej, wzdÃ uÃ ¼ granicy lasu, w kierunku poÃ udniowo-wschodnim, do poczÃ tku ulicy Gajowej, gdzie nastÃpuje zaÃ amanie w kierunku poÃ udniowo-zachodnim, do skrzyÃ ¼owania ulicy Ã ubinowej z drogÃ polnÃ . Dalszy przebieg: w kierunku poÃ udniowym, do ulicy Gorzowskiej, a nastÃpnie do skrzyÃ ¼owania ulicy Gorzowskiej z ulicÃ ChabrowÃ . NastÃpnie granica wzdÃ uÃ ¼ ul. Chabrowej biegnie do jej skrzyÃ ¼owania z ul. SÃ onecznikowÃ , w pobliÃ ¼u torÃ ³w kolejowych. Dalszy przebieg granicy: wzdÃ uÃ ¼ Ã ciany lasu, w kierunku zachodnim. Na skraju lasu, przy ul. SÃ onecznikowej granica zaÃ amuje siÃ w kierunku poÃ udniowym, do ul. Tulipanowej. Kolejnym punktem zaÃ amania granicy jest naroÃ ¼nik obszaru leÃ nego, znajdujÃ cego siÃ pomiÃdzy ulicÃ TulipanowÃ , a drogÃ szybkiego ruchu S3. Po przeciÃciu drogi S3 granica biegnie do ul. Kwiatu paproci, w kierunku poÃ udniowo-zachodnim. NastÃpnie drogÃ leÃ nÃ bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Kwiatu paproci granica dochodzi do dojazdu poÃ ¼arowego nr 11, gdzie skrÃca w kierunku zachodnim i poprzez ul. BrzozowieckÃ dochodzi do naroÃ ¼nika obszaru leÃ nego. Dalszy przebieg granicy jest po skraju lasu, w kierunku zachodnim. Po przeciÃciu ul. Jeziornej granicy obszaru, caÃ y czas biegnÃ c wzdÃ uÃ ¼ Ã ciany lasu, granica przecina kanaÃ   Jezioro Glinik  miejscowoÃ Ã  Glinik. Dalszy przebieg granicy w kierunku zachodnim wzdÃ uÃ ¼ Ã ciany lasu aÃ ¼ do skrzyÃ ¼owania ul. Lipowej z drogÃ leÃ nÃ prowadzÃ cÃ do jeziora Glinik. NastÃpnie granica obszaru biegnie wzdÃ uÃ ¼ ul. Lipowej, w kierunku poÃ udniowozachodnim, aÃ ¼ do przeciÃcia z duktem leÃ nym, gdzie skrÃca w kierunku pÃ ³Ã nocnym i najpierw duktem leÃ nym, a nastÃpnie drogÃ polnÃ , dochodzi do ul. DziersÃ awickiej. Dalszy przebieg wzdÃ uÃ ¼ ulicy DziersÃ awickiej, w kierunku pÃ ³Ã nocno-zachodnim, do przeciÃcia linii wysokiego napiÃcia, z ulicÃ KolonijnÃ w miejscowoÃ ci BiaÃ obÃ ocie. W tym miejscu granica obszaru biegnie wzdÃ uÃ ¼ linii wysokiego napiÃcia w kierunku pÃ ³Ã nocnowschodnim. Po przeciÃciu kanaÃ u Bema granica obszaru biegnie w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ wschodniej granicy lasu, do skrzyÃ ¼owania ul. Tajemniczej z ul. PrzyjaznÃ . NastÃpnie skrÃca w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ ul. Przyjaznej do granicy miasta Gorzowa, leÃ ¼Ã cej na skrzyÃ ¼owaniu ul. Przyjazna, Bratnia, Dobra, SulÃciÃ ska. Dalszy przebieg granicy obszaru nr 1 jest w kierunku pÃ ³Ã nocno-wschodnim, wzdÃ uÃ ¼ granicy miasta Gorzowa, a nastÃpnie wzdÃ uÃ ¼ pozostaÃ oÃ ci linii kolejowej, do przeciÃcia z drogÃ szybkiego ruchu S3. NastÃpnie granica obszaru przecina liniÃ kolejowÃ , ul. PoznaÃ skÃ , przy skrzyÃ ¼owaniu z ulicÃ ks. Leona Bindera, i zmierza w kierunku pÃ ³Ã nocno  wschodnim, do skrzyÃ ¼owania ul. ZiemiaÃ skiej z GospodarskÃ . Dalszy przebieg w kierunku pÃ ³Ã nocno-wschodnim wzdÃ uÃ ¼ ul. Gospodarskiej. Po przeciÃciu ul. StraÃ ¼ackiej granica obszaru biegnie do skrzyÃ ¼owania ul. Wylotowej i Skrajnej, w ktÃ ³rym to miejscu rozpoczÃto opis granicy obszaru zapowietrzonego 26.12.2016 to 3.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie) 6.1.2017 to 14.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej czÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis 10.1.2017 to 18.1.2017 W wojewÃ ³dztwie podkarpackim: Obszar obejmujÃ cy miejscowoÃ ci: Wapowce, Ã Ãtownia i BeÃ win w gminie PrzemyÃ l oraz Tarnawce w gminie Krasiczyn. Obszar ograniczony: Od strony pÃ ³Ã nocnej wzdÃ uÃ ¼ granicy pÃ ³Ã nocnej miejscowoÃ ci BeÃ win obejmujÃ c tÃ miejscowoÃ Ã , dalej linia obszaru biegnie w kierunku pÃ ³Ã nocnym do granicy lasu i 0,5 km w gÃ Ã b lasu. W tym miejscu zmiana przebiegu granicy w stronÃ wschodniÃ i dalej terenem leÃ nym do miejscowoÃ ci Ã Ãtownia, obejmujÃ c tÃ miejscowoÃ Ã  dalej w kierunku poÃ udniowym do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 884 i dalej przez rzekÃ San, nastÃpnie wzdÃ uÃ ¼ jej zachodniego brzegu do miejscowoÃ ci Tarnawce obejmujÃ c od strony poÃ udniowej tÃ miejscowoÃ Ã  i dalej linia obszaru przebiega w kierunku zachodnim w stronÃ rzeki San, przekracza jÃ poniÃ ¼ej zakola rzeki biegnÃ c dalej wzdÃ uÃ ¼ poÃ udniowego jej brzegu w kierunku pÃ ³Ã nocno-zachodnim aÃ ¼ do drogi wojewÃ ³dzkiej nr 884 omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Korytniki. Dalej w kierunku pÃ ³Ã nocno zachodnim zmieniajÃ c kierunek na pÃ ³Ã nocny litym terenem leÃ nym w kierunku skraju lasu omijajÃ c od zachodniej strony GÃ ³rÃ KarczmarowÃ zmieniajÃ c kierunek na pÃ ³Ã nocno wschodni i biegnie nadal przez obszar leÃ ny do granicy lasu wyznaczonej przez drogÃ utwardzonÃ Ã ÃtowiankÃ. W tym miejscu zmienia kierunek i biegnie na poÃ udnie skrajem lasu wzdÃ uÃ ¼ drogi utwardzonej Ã Ãtowianka do miejscowoÃ ci BeÃ win skÃ d zaczÃto opis 11.1.2017 to 19.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest skrzyÃ ¼owanie drÃ ³g: krajowej nr 22 z ulicÃ ParkowÃ w kierunku Wojcieszyc oraz ulicÃ Osiedle Bermudy idÃ ca w kierunku Wawrowa. NastÃpnie linia obszaru biegnie po okrÃgu, w kierunku wschodnim, do miejscowoÃ ci Gralewo, przebiegajÃ c przez pÃ ³Ã nocnÃ czÃÃ Ã  miejscowoÃ ci. NastÃpnie, w kierunku poÃ udniowo  wschodnim, linia obszaru przebiega rzez tory kolejowe, relacji KrzyÃ ¼  Kostrzyn, pomiÃdzy Santokiem z lewej strony, a PÃ omykowem. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  wschodnim do rzeki NoteÃ , przez dolny odcinek tej rzeki, a nastÃpnie wzdÃ uÃ ¼ rzeki NoteÃ  biegnie w kierunku wschodnim i, zmieniajÃ c kierunek, schodzi w kierunku poÃ udniowym do zachodniej czÃÃ ci miejscowoÃ ci Polichno. NastÃpnie linia obszaru schodzi w kierunku poÃ udniowym, do drogi wojewÃ ³dzkiej nr 158 i nastÃpnie wzdÃ uÃ ¼ lasu i drogi nr 158, do skrzyÃ ¼owania z drogÃ nr 159. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi nr 159, do wschodnich czÃÃ ci miejscowoÃ ci Murzynowo, obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-zachodnim do skraju lasu, po czym idÃ c w tym samym kierunku przecina rzekÃ WartÃ, wchodzi w las, przecina tory kolejowe oraz drogi ekspresowej S3 oraz ulicy GÃ Ã ³wnej, Ã Ã czÃ cej Trzebiszewo z drogÃ krajowÃ nr 24. NastÃpnie linia obszaru biegnie po okrÃgu, w kierunku poÃ udniowo  zachodnim, przecina drogÃ krajowÃ nr 24, dalej biegnie przez torfowiska, dochodzi do skrzyÃ ¼owania drogi krajowej nr 22 i 24. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno-zachodnim, omijajÃ c miejscowoÃ ci Rudnica i Ã Ã kÃ ³w po zachodniej stronie, po czym idzie w kierunku pÃ ³Ã nocnym, mijajÃ c miejscowoÃ ci ChwaÃ owice i Lubczyno po wschodniej stronie, i dalej w kierunku pÃ ³Ã nocnym do wÃzÃ a drogowego drogi ekspresowej S3 oraz wojewÃ ³dzkiej nr 132. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ drogi ekspresowej S3 do skrzyÃ ¼owania z liniÃ energetycznÃ i nastÃpnie zmienia swÃ ³j kierunek, idÃ c wzdÃ uÃ ¼ tej linii z poÃ udniowej czÃÃ ci miejscowoÃ ci MaÃ yszyn. NastÃpnie linia obszaru dochodzi do skrzyÃ ¼owania ulic MyÃ liborskiej i Kamiennej. Dalej linia przebiega w kierunku pÃ ³Ã nocnowschodnim, wzdÃ uÃ ¼ ul. Kamiennej, do ronda przy skrzyÃ ¼owaniu ul. GÃ ³rczyÃ skiej, WyszyÃ skiego i drogi wojewÃ ³dzkiej nr 151. NastÃpnie linia obszaru idzie w kierunku pÃ ³Ã nocno  wschodnim do ulicy Czartoryskiego, a potem wzdÃ uÃ ¼ tej ulicy do ulicy Dekerta. NastÃpnie linia obszaru idzie w kierunku poÃ udniowo  wschodnim do skrzyÃ ¼owania ul. Szarych SzeregÃ ³w i ul. KEN po czym idzie w kierunku pÃ ³Ã nocno wschodnim, wzdÃ uÃ ¼ ul. Okulickiego do granicy miasta Gorzowa Wielkopolskiego i gminy KÃ odawa. NastÃpnie linia obszaru biegnie w kierunku wschodnim do drogi krajowej nr 22, przy zachodniej czÃÃ ci osiedla Bermudy. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owanie drÃ ³g: krajowej nr 22 z ulicÃ ParkowÃ w kierunku Wojcieszyc oraz ulicÃ Osiedle Bermudy, bÃdÃ cego poczÃ tkiem opisu 3.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: W mieÃ cie GorzÃ ³w Wielkopolski punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija elektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la elektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat Santockie zakole oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu, i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowozachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno-zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocnozachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S 3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocnowschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat Gorzowskie murawy. NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do ronda JÃ ³zefa PiÃ sudskiego, gdzie koÃ czy siÃ opis 14.1.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo SybirakÃ ³w w Gorzowie Wielkopolskim. Linia biegnie nastÃpnie w kierunku poÃ udniowo-wschodnim w kierunku miejscowoÃ ci CzechÃ ³w, wzdÃ uÃ ¼ linii energetycznej wysokiego napiÃcia, do zachodnich czÃÃ ci miejscowoÃ ci CzechÃ ³w. NastÃpnie linia obszaru omija miejscowoÃ Ã  CzechÃ ³w od strony pÃ ³Ã nocnej i biegnie w kierunku poÃ udniowo  wschodnim do miejscowoÃ ci Borek, przez Ã Ã ki, pastwiska i nieuÃ ¼ytki. NastÃpnie linia biegnie w kierunku poÃ udniowym, w kierunku Trzebiszewa i przecina liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-zachodnim oraz zachodnim, obok rezerwatu Janie, im. WÃ odzimierza Korsaka, mijajÃ c go z prawej strony. NastÃpnie linia obszaru przecina drogÃ wojewÃ ³dzkÃ nr 46, biegnÃ c w kierunku pÃ ³Ã nocno  zachodnim, mijajÃ c z prawej strony miejscowoÃ ci Rogi. NastÃpnie idzie w dalszym ciÃ gu w kierunku pÃ ³Ã nocno  zachodnim, przecinajÃ c drogÃ krajowÃ nr 22, a nastÃpnie powiatowÃ 1278f. W tym miejscu koÃ czy siÃ las. NastÃpnie, biegnÃ c w tym samym kierunku pÃ ³Ã nocno-zachodnim, linia obszaru mija z prawej strony miejscowoÃ Ã  DÃbokierz, i dalej biegnÃ c w tym samym kierunku, przecina rzekÃ LubniewkÃ praz WartÃ i dochodzi do miejscowoÃ ci Krzyszczynka. NastÃpnie linia obszaru przebiega w kierunku pÃ ³Ã nocnym, mijajÃ c z lewej strony miejscowoÃ ci: Krzyszczyna, Jeniniec, Kwiatkowice. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnowschodnim, przez tory kolejowe KrzyÃ ¼-Kostrzyn oraz droga wojewÃ ³dzkÃ nr 132, pomiÃdzy miejscowoÃ ciami Ã upowo i Jenin. NastÃpnie linia obszaru, biegnÃ c dalej w kierunku pÃ ³Ã nocno  wschodnim, po poÃ udniowej stronie mija miejscowoÃ Ã  Ã upowo. BiegnÃ c dalej w tym samym kierunku lasem, mija z lewej strony oczyszczalniÃ Ã ciekÃ ³w w obrÃbie miejscowoÃ ci ChruÃ cik. NastÃpnie, linia obszaru biegnÃ c w tym samym kierunku, przecina obwodnicÃ miasta Gorzowa Wielkopolskiego (S 3), biegnie przez ul. DobrÃ , przecina ul. MyÃ liborskÃ , wchodzÃ c w ul. KamiennÃ . NastÃpnie linia obszaru, idÃ c wzdÃ uÃ ¼ ul. Kamiennej, z prawej strony mija cmentarz komunalny oraz osiedle Piaski, i wchodzi w ulice GÃ ³rczyÃ skÃ . NastÃpnie linia obszaru przebiega w kierunku wschodnim, wzdÃ uÃ ¼ ul. GÃ ³rczyÃ skiej, przecina ul. Walczaka, a nastÃpnie idzie wzdÃ uÃ ¼ ulicy Bierzarina, a nastÃpnie zmienia kierunek na poÃ udniowy i biegnie wzdÃ uÃ ¼ ulicy Ã ukasiÃ skiego do ronda przy ul. Podmiejskiej  SybirakÃ ³w 18.1.2017 W wojewÃ ³dztwie podkarpackim: Obszar obejmujÃ cy miejscowoÃ ci: KuÃ kowce, Ujkowice, WitoszyÃ ce, OstrÃ ³w w Gminie PrzemyÃ l, Buszkowice, Ã »urawica do UrzÃdu Gminy, Orzechowce, Batycze MaÃ kowice, Wola MaÃ kowska, Kosienice w gminie Ã »urawica, Krzywcza, Wola Krzywiecka, Chyrzyna, Reczpol, Kupna, Ã rednia, w gminie Krzywcza, MielnÃ ³w, Olszany, Korytniki, Rokszyce, Ã liwnica, Krasiczyn, Dybawka, Krzeczkowa, PraÃ kowce w gminie Krasiczyn, DuÃ kowiczki w gminie OrÃ y w powiecie przemyskim, miasto PrzemyÃ l do ul. Lwowskiej, oraz poÃ udniowÃ czÃÃ Ã  Rokietnicy w gminie Rokietnica i Wola WÃgierska w gminie RoÃ ºwienica w powiecie jarosÃ awskim. Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Od pÃ ³Ã nocy poczÃ tkiem linii obszaru zagroÃ ¼onego jest skrzyÃ ¼owanie drogi wojewÃ ³dzkiej 881 z drogÃ przebiegajÃ cÃ w czÃÃ ci poÃ udniowej miejscowoÃ ci Rokietnica Ã Ã czÃ cej zabudowania nr 201 i 167, nastÃpnie w kierunku wschodnim linia obszaru przebiega przez tereny uprawne przecinajÃ c drogÃ pomiÃdzy miejscowoÃ ciÃ Kosienice obejmujÃ c tÃ miejscowoÃ Ã  i CiemiÃÃ ¼owice od strony poÃ udniowej nie obejmujÃ c tej miejscowoÃ ci i dalej przez pola uprawne do granicy lasu, dalej pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci WacÃ awice obejmujÃ c tÃ miejscowoÃ Ã  i dalej terenami pÃ ³l uprawnych w kierunku miejscowoÃ ci Orzechowce obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie w kierunku wschodnim do drogi krajowej nr 77 zmieniajÃ c kierunek schodzi w kierunku poÃ udniowym do miejscowoÃ ci Ã »urawica obejmujÃ c miejscowoÃ Ã  Ã »urawica od wschodniej strony biegnÃ c przy UrzÃdzie Gminy Ã »urawica przy wschodniej krawÃdzi w kierunku ul. Orzechowskiego i dalej do skrzyÃ ¼owania z ul. JagiellonÃ ³w i II PuÃ ku Pancernego wzdÃ uÃ ¼ zachodniej i potem poÃ udniowej Ã ciany Jednostki Wojskowej w Ã »urawicy i dalej do ul. Wojska Polskiego wzdÃ uÃ ¼ drogi na poÃ udnie do miejscowoÃ ci Buszkowice obejmujÃ c tÃ miejscowoÃ Ã  od wschodniej strony do brzegu rzeki San. Linia obszaru przekracza rzekÃ San i biegnie na drugim jej brzegu w PrzemyÃ lu ul. Przerwa wzdÃ uÃ ¼ drogi do skrzyÃ ¼owania z ul. PrzekopanÃ i dalej na zachÃ ³d w kierunku skrzyÃ ¼owania z ul. SiennÃ , nastÃpnie ul. SiennÃ do skrzyÃ ¼owania z ul. LwowskÃ . Tu linia obszaru kieruje siÃ na zachÃ ³d w kierunku Ronda Kresowian. W tym miejscu granica obszaru przechodzi na ul. Zana i dalej biegnie niÃ do skrzyÃ ¼owania z ul. Nestora i dalej ul. PrzemysÃ owÃ , nastÃpnie ulicami: StawowÃ , UÃ aÃ skÃ , MÃ ynarskÃ do drogi krajowej 885 i tu linia obszaru kieruje siÃ na poÃ udnie przy granicy Cmentarza GÃ Ã ³wnego i dalej do skrzyÃ ¼owania z ul. PikulickÃ wzdÃ uÃ ¼ ogrodÃ ³w dziaÃ kowych do granicy lasu i dalej wzdÃ uÃ ¼ Ã ciany lasu w kierunku miejscowoÃ ci WitoszyÃ ce obejmujÃ c jÃ . Dalej linia obszaru biegnie przez teren leÃ ny do drogi Ã Ã czÃ cej miejscowoÃ Ã  BryliÃ ce pomijajÃ c tÃ miejscowoÃ Ã  i Rokszyce obejmujÃ c tÃ miejscowoÃ Ã  od strony poÃ udniowej i dalej przecinajÃ c drogÃ kieruje siÃ na zachÃ ³d przez obszar leÃ ny do drogi krajowej 28 przecinajÃ c ja na poÃ udnie od miejscowoÃ ci Olszany obejmujÃ c tÃ miejscowoÃ Ã . Dalej przez teren leÃ ny w kierunku miejscowoÃ ci Krzeczkowa obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie linia obszaru zagroÃ ¼onego zmienia kierunek biegnÃ c na pÃ ³Ã noc obszarem leÃ nym do miejscowoÃ ci Chyrzyna obejmujÃ c tÃ miejscowoÃ Ã  i dalej wzdÃ uÃ ¼ brzegu wschodniego rzeki San do miejscowoÃ ci Krzywcza obejmujÃ c tÃ miejscowoÃ Ã  do linii drogi 884 przekraczajÃ c jÃ i dalej do miejscowoÃ ci Ruszelczyce obejmujÃ c tÃ miejscowoÃ Ã . NastÃpnie linia obszaru przechodzi w kierunku masywu leÃ nego kierujÃ c siÃ na pÃ ³Ã noc do granicy lasu. Dalej linia obszaru przebiega przez pola rolnicze i zadrzewienia przez granicÃ powiatu jarosÃ awskiego do miejscowoÃ ci Wola WÃgierska wzdÃ uÃ ¼ drogi do siedziby NadleÃ nictwa KaÃ czuga, LeÃ nictwo WÃgierka, do rozwidlenia drÃ ³g przy Stajni WÃgierka i dalej wzdÃ uÃ ¼ linii lasu w kierunku poÃ udniowej czÃÃ ci miejscowoÃ ci Rokietnica skÃ d zaczÃto opis 19.1.2017 (d) the following entry for the United Kingdom is inserted after the entry for Sweden: Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of Lincolnshire Country (ADNS code 00153) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N53.4292 and E0.0603 18.1.2017 Area comprising: Those parts of Lincolnshire Country (ADNS code 00153) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.4292 and E0.0603 10.1.2017 to 18.1.2017